






                          ASSET PURCHASE AGREEMENT

                                by and among

                         180 DIGITAL INTERIORS, INC.,


                            DIGITAL INTERIORS INC.

                                    and

                             HOME DIRECTOR, INC.








                              MARCH 16, 2005





                             TABLE OF CONTENTS

                                                                           Page

BACKGROUND..................................................................  1

ARTICLE I     Definitions and Interpretations...............................  1
              1.1   Construction and Interpretation.........................  1
              1.2   Partial Invalidity......................................  2
              1.3   Accounting Terms........................................  2
              1.4   Definitions of Certain Terms............................  3

ARTICLE II    Sale and Purchase of Acquired Assets..........................  3
              2.1   Sale and Purchase of Acquired Assets....................  3
              2.2   Excluded Assets.........................................  4
              2.3   Non-assignable Properties, Permits, Licenses and
                    Contracts...............................................  5
              2.4   Assumed Liabilities.....................................  6
              2.5   Assumption of Business Contracts........................  6
              2.6   Purchase Price..........................................  6
              2.7   Payment of Purchase Price...............................  7
              2.8   Allocation of Purchase Price............................  7
              2.9   Delivery of Documents...................................  7

ARTICLE III   Assignment of Installation Contracts..........................  7
              3.1   Assignment of installation Contracts....................  7
              3.2   Payment for Installation Contracts......................  8
              3.3   Performance of Installation Contracts...................  8
              3.4   Material Supply.........................................  9

ARTICLE IV    Closing.......................................................  9
              4.1   Closing; Closing Date...................................  9

ARTICLE V     Representations and Warranties of the Shareholder and
              the Seller.....................................................10
              5.1   Existence and Good Standing..............................10
              5.2   Authority................................................10
              5.3   No Conflict..............................................11
              5.4   Financial Statements.....................................12
              5.5   Absence of Changes of Events.............................12
              5.6   Real Property............................................14
              5.7   Personal Property........................................15
              5.8   Material Contracts.......................................15
              5.9   Intellectual Property....................................17
              5.10  Employment Matters.......................................18
              5.11  Employee Benefit Plans...................................20

                                      - i -




              5.12  Tax Audits and Payment of Taxes..........................22
              5.13  Liabilities..............................................22
              5.14  Absence of Litigation....................................22
              5.15  Finders and Investment Bankers...........................22
              5.16  Absence of Certain Payments..............................22
              5.17  OSHA.....................................................23
              5.18  Ability to Conduct the Business; Compliance..............23
              5.19  Environmental Matters....................................23
              5.20  Sufficiency of Assets....................................25
              5.21  No Misleading Statements; No Other Representations.......25



ARTICLE VI    Representations and Warranties of the Purchaser................26
              6.1   Organization.............................................26
              6.2   Authority................................................26
              6.3   No Conflict..............................................26
              6.4   Finders and Investment Bankers...........................27
              6.5   Absence of Litigation....................................27

ARTICLE VII   Covenants......................................................27
              7.1   Covenants of the Seller and Shareholder..................27
              7.2   Access to Information....................................30
              7.3   Additional Agreements....................................31
              7.4   Public Announcements.....................................31
              7.5   Consents.................................................31
              7.6   Cooperation in Litigation................................31
              7.7   Further Assurances.......................................31
              7.8   Employment Matters.......................................32
              7.9   Employee Benefits........................................32
              7.10  Payments Received........................................32
              7.11  Compliance with Bulk Sales Laws..........................32

ARTICLE VIII  Conditions Precedent to Obligations of the Purchaser...........33
              8.1   Corporate Approvals......................................33
              8.2   Due Diligence............................................33
              8.3   Representations and Warranties Accurate
                    and Closing Certificate..................................33
              8.4   Performance by the Seller and the Shareholder............33
              8.5   Absence of Illegality....................................33
              8.6   Litigation...............................................33
              8.7   Approvals................................................34
              8.8   Transfer of Acquired Assets..............................34
              8.9   Assignment of Installation Contracts.....................34
              8.10  Real Estate Leases.......................................34
              8.11  Noncompetition Agreement.................................34
              8.12  Installer Agreement......................................34
              8.13  Name Change..............................................34

                                       - ii -




              8.14  Books and Records........................................34
              8.15  Release and Termination..................................34

ARTICLE IX    Conditions Precedent to Obligations of the Seller..............34
              9.1   Representations and Warranties Accurate..................34
              9.2   Performance by the Purchaser.............................35
              9.3   Absence of Illegality....................................35
              9.4   Litigation...............................................35
              9.5   Governmental Approvals...................................35

ARTICLE X     Indemnification................................................35
              10.1  Survival of Representations and Warranties...............35
              10.2  Indemnification by the Seller and Shareholder............36
              10.3  Purchaser's Indemnity....................................36
              10.4  Limitations on Indemnity.................................37
              10.5  Setoff...................................................37
              10.6  Claims for Indemnification...............................38
              10.7  Remedies.................................................39
              10.8  Resolution Period; Arbitration; Litigation...............39

ARTICLE XI    Additional Agreements of the Seller and the Purchaser..........40
              11.1  Seller's Accounts Receivable.............................40
              11.2  Post Closing Assistance..................................40

ARTICLE XII   Termination....................................................40

ARTICLE XIII  Other Provisions...............................................41
              13.1  Complete Agreement.......................................41
              13.2  No Waiver................................................41
              13.3  Discharge, Amendment.....................................42
              13.4  Notices..................................................42
              13.5  Expenses.................................................43
              13.6  Governing Law............................................43
              13.7  Successors and Assigns...................................43
              13.8  Execution in Counterparts; Facsimile Signatures..........43
              13.9  No Third Party Beneficiaries.............................44

                                     - iii -





                            ASSET PURCHASE AGREEMENT


         This Asset Purchase Agreement, dated as of March 16, 2005 (the
"Agreement"), is by and among 180 DIGITAL INTERIORS, INC., a Delaware
corporation (the "Purchaser"); DIGITAL INTERIORS INC., a California corporation
(the "Seller") and HOME DIRECTOR, INC., a Delaware corporation, the sole
shareholder of the Seller (hereinafter referred to as the "Shareholder" or
"HD"). The Purchaser, the Seller and the Shareholder are each referred to in
this Agreement as a "Party" and collectively referred to in this Agreement as
the "Parties."

                                   BACKGROUND

         A. The Seller owns certain assets which are used in connection with
Seller's business of installing, connecting, integrating and activating
structured wiring/whole house integration networks, principally for HD, from
facilities at the four (4) locations in Livermore and Montclair, California;
Colorado Springs, Colorado and The Woodlands, Texas (the "Business").

         B. HD is a party to certain contracts with developers, builders and
homeowners for installing, connecting, integrating and activating structured
wiring/whole house integration networks (the "Installation Contracts") which
have not been completed and which require the installation of certain HD
specified and provided products.

         C. The Seller desires to sell and the Purchaser desires to purchase
substantially all of the Seller's assets used in the Business and to assume
certain specified liabilities of the Seller, all as more particularly described
in this Agreement.

         D. HD desires to assign to Purchaser, for completion by Purchaser, all
of its uncompleted Installation Contracts and the Purchaser desires to accept
assignment of HD's Installation Contracts and undertake the completion of such
Installation Contracts, all as more particularly described in this Agreement.

                                    AGREEMENT

                                    ARTICLE I
                         DEFINITIONS AND INTERPRETATIONS

         1.1 Construction and Interpretation.
             -------------------------------

              (a) The Parties have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise





favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.

               (b) Each definition in this Agreement includes the singular
and the plural, and references to any gender include the other genders where
appropriate.

               (c) Any reference to any federal, state, local or foreign
statute or law shall be deemed to also refer to all rules and regulations
promulgated under such statute or law, unless the context requires otherwise.
References to any statute or regulation mean such statute or regulation as
amended as of the date of this Agreement or the Closing Date, as applicable, and
include any successor legislation or regulation enacted as of the date of this
Agreement or the Closing Date, as applicable.

               (d) The word "including" means "including but not limited to."
The word "or" is not exclusive. The headings to the Articles and Sections are
for convenience of reference and shall not affect the meaning or interpretation
of this Agreement.

               (e) References to Articles, Sections, Exhibits and Schedules
mean the Articles, Sections, Exhibits and Schedules of this Agreement. The
Exhibits and Schedules are incorporated by reference into and shall be deemed a
part of this Agreement.

               (f) All references to dollar amounts in this Agreement shall
be references to United States Dollars unless otherwise provided.

               (g) In computing any time period provided for in this
Agreement, the first day of the time period shall not be counted but the last
day of the time period shall be counted. Any action required to be taken on a
particular day must be taken before 5:00 p.m., prevailing time in the Eastern
Time Zone of the United States on that day. For example, if an action were
required to be taken within ten (10) days after the Closing Date, and the
Closing Date were June 30, the first day to be counted would be July 1 and the
action would be required to be taken before 5:00 p.m., prevailing time in the
Eastern Time Zone on July 10.

         1.2 Partial Invalidity. Insofar as possible, each provision of this
Agreement shall be interpreted so as to render it valid and enforceable under
applicable law and severable from the remainder of this Agreement. A finding
that any provision is invalid or unenforceable in any jurisdiction shall not
affect the validity or enforceability of any other provision or the validity or
enforceability of such provision under the laws of any other jurisdiction.

         1.3 Accounting Terms. "GAAP" shall mean generally accepted accounting
principles, as applied in the United States of America, consistently applied in
the each Seller's financial statements with respect to the Business.

                                     - 2 -




         1.4 Definitions of Certain Terms. Definitions of certain terms used in
this Agreement are contained in Exhibit 1.4


                                   ARTICLE II
                      SALE AND PURCHASE OF ACQUIRED ASSETS

         2.1 Sale and Purchase of Acquired Assets. Subject to the terms and
conditions of this Agreement and on the basis of and in reliance upon the
representations, warranties, covenants, obligations and agreements contained in
this Agreement, on the Closing Date the Seller shall sell the Acquired Assets to
the Purchaser free and clear of all Liens other than Permitted Liens and the
Purchaser shall purchase the Acquired Assets from the Seller. The "Acquired
Assets" shall be all of the rights, properties and assets, other than the
Excluded Assets, used in the operation of the Business as now being conducted,
including, but not limited to, the following:

             (a) All of the Seller's furniture, fixtures, vehicles, machinery,
computer and communications equipment, software including documentation and
licenses, supplies, tools and equipment and other personal property, leasehold
improvements and fixed assets, and all rights, warranties and claims relating
thereto, used or useable in the Business, including but not limited to items
described on the attached Schedule 2.1(a) (the "Fixed Assets");

             (b) All of the Seller's prepaid expenses and deposits (to the
extent a benefit therefrom will inure to the Purchaser), a detailed listing of
which shall be provided to the Purchaser at Closing (the "Current Items");

             (c) All of the Seller's parts and supplies inventory, a detailed
listing of which shall be provided to the Purchaser at Closing (the
"Inventory");

             (d) The rights and obligations under the subcontract and other
agreements with builders and developers set forth on the attached Schedule
2.1(d) (the "Subcontract Agreements");

             (e) The rights and obligations under the agreements and contracts
entered into by the Seller set forth on the attached Schedule 2.5 (the "Business
Contracts");

             (f) All currently effective leases for real property used in the
conduct of the Business other than the lease for the Livermore, California
facility (the "Real Property Leases"), as set forth on the attached Schedule
5.6;

             (g) All currently effective leases for equipment and other personal
property used in the conduct of the Business (the "Equipment Leases"), as set
forth on the attached Schedule 5.7;



                                     - 3 -



             (h) All telephone numbers, other than cell phone numbers, used by
the Business;

             (i) All of the Seller's Intellectual Property used or useful in the
operation of the acquired Business, including, without limitation, any software
including documentation and licenses, the website "www.digitalinteriors.com",
including software, graphics and text related thereto, and names "Digital
Interiors" and "Digital Interiors Inc." and any names similar thereto or
variations or derivations thereof and any related trademark, service mark, trade
dress, logo, or trade name, together with any translation, adaptation,
derivation, or combination and including any associated goodwill, and any
application, registration, or renewal (collectively, the "Intellectual
Property");

             (j) All books, records, manuals and other materials and supplies
(except for the corporate minute book, stock book, records pertaining to the
Excluded Assets and Excluded Liabilities and other corporate records of the
Seller which are not necessary for the operation of the acquired business)
including, without limitation, all advertising matter, catalogues, price lists,
correspondence, mailing lists of customers, distribution lists, production data,
purchasing materials and records, personnel records, blueprints, research and
development files, accounting records, sales order files and closed litigation
files used or useful in the Business (collectively, the "Book and Records"); and

             (k) To the extent their transfer is permitted by law, all
governmental licenses, permits, approvals and license applications
(collectively, the "Permits").

         2.2 Excluded  Assets.  Notwithstanding  anything  contained in this
Agreement to the  contrary,  the following rights, properties and assets shall
not be included in the Acquired Assets (the "Excluded Assets").

             (a) The Seller's cash on hand, bank deposits and bank accounts at
the time of Closing;

             (b) All trade accounts receivable set forth on Schedule 2.2(b);


             (c) Deferred taxes, income tax refunds due, finance reserves, life
insurance policies and the cash value thereof and receivables from related
parties;

             (d) All assets held in or for any pension, healthcare or other
employee benefit plan maintained by the Seller; and

             (e) The lease to the Livermore, California facility and any
deposits and other prepaid expenses related to that lease.



                                     - 4 -





         2.3 Non-assignable Properties, Permits, Licenses and Contracts.

             (a) Agreement not an Assignment. This Agreement shall not
constitute an assignment or transfer, or an attempted assignment or transfer, of
any permit, approval, license, contract, agreement or similar item which, but
for this Section 2.3(a), would constitute an Acquired Asset (a "Non-Assignable
Asset"), if and to the extent that the assignment or transfer of such
Non-Assignable Asset:

                    (i) would require the consent or waiver of a third party,
including any Governmental Authority ("Acquired Assets Requiring Consent");

                    (ii) would constitute a breach of the terms of such
Non-Assignable Asset; or

                    (iii) would constitute a violation of any law, decree,
order, regulation or other governmental edict.

             (b) Cooperation. The Purchaser and the Seller shall use their
reasonable commercial efforts to obtain such consents and waivers and to resolve
the impracticalities of assignment referred to in Section 2.3(a) and in the
meantime the Purchaser and the Seller shall use their reasonable commercial
efforts to obtain for the Purchaser the substantial benefit of any
Non-Assignable Asset, subject to the corresponding liabilities and obligations;
provided, however, that after the first anniversary of the Closing Date the
Seller shall have no further obligations to the Purchaser under this Section
2.3(b).

             (c) Provision of Benefits. To the extent that any consent or waiver
referred to in Section 2.3(a)(i) is not obtained by the Seller, the Seller shall
use its reasonable commercial efforts to (i) provide to the Purchaser the
substantial benefits of any Acquired Assets Requiring Consent, (ii) cooperate in
any reasonable and lawful arrangement designed to provide such benefits to the
Purchaser, and (iii) at the request of the Purchaser, enforce for the account of
the Purchaser any right of the Seller arising from any Acquired Assets Requiring
Consent (including the right to elect to terminate in accordance with the terms
of such Acquired Assets Requiring Consent on the advice of the Purchaser);
provided, however, that after the first anniversary of the Closing Date the
Seller shall have no further obligations to the Purchaser under this Section
2.3(c).

             (d) Performance of Obligations. The Purchaser shall perform the
obligations of the Seller under or in connection with any Non-Assignable Asset
except to the extent that the Purchaser is not provided the benefits thereof in
any material respect pursuant to this Section 2.3.



                                     - 5 -




         2.4 Assumed Liabilities.

             (a) The Purchaser is acquiring the Acquired Assets hereunder and
assuming only those liabilities of the Seller set forth on Schedule 2.4 and
those liabilities of the Seller expressly assumed by the Purchaser elsewhere in
this Agreement, as adjusted to the Closing Date (the "Assumed Liabilities"). The
Purchaser covenants that the Purchaser shall fully and timely satisfy all such
liabilities assumed by the Purchaser hereunder, and the Purchaser will hold the
Seller harmless against any and all liabilities arising out of or associated
with any of such liabilities assumed by the Purchaser hereunder.

             (b) All other liabilities of the Seller (the "Excluded
Liabilities") shall remain the liabilities of the Seller (which liabilities the
Seller agrees to pay and discharge), including, but not limited to:

                    (i) any workers' compensation claims which relate to events
occurring on or before the Closing Date;

                    (ii) any liability resulting from the Seller's termination
of employees on or before the Closing Date;

                    (iii) any liability for Taxes, federal, foreign, state,
local or otherwise of the Seller for periods ending on or before the Closing
Date;

                    (iv) any liability for guarantees by, or negative pledge
agreements of, the Seller;

                    (v) any other liability, obligation, debt or duty of the
Seller which is not an Assumed Liability.

         2.5 Assumption of Business Contracts. The Purchaser shall, after
Closing, have the benefit of and assume responsibility for the Subcontract
Agreements, the Real Property Leases, the Equipment Leases and the other
agreements and contracts of the Business set forth on the attached Schedule 2.5
(the "Business Contracts"). The Purchaser agrees to indemnify and hold the
Seller harmless from any claims, loss or liability arising out of the
Purchaser's performance or failure to perform any such contract. The Purchaser
assumes and will perform any warranty obligations for work previously performed
by Seller under the assumed Business Contracts. The Seller shall provide for the
Purchaser's review, and the Purchaser shall review, a copy of all of such
contracts prior to the Closing.

         2.6 Purchase Price. The purchase price to be paid by the Purchaser to
the Seller for the sale and transfer of the Acquired Assets to the Purchaser
(the "Purchase Price"), in accordance with the provisions of this Agreement,
will be an amount equal to the sum of (i) Three Hundred Fifty-Six Thousand
Dollars ($356,000); plus (ii) the payments made pursuant to



                                     - 6 -




Section 2.7 (b),below; plus (iii) the obligations and liabilities of the Seller
specifically assumed under this Agreement or the related schedules hereto.

         2.7 Payment of Purchase Price.

             (a) At Closing, Purchaser will make a payment of Three Hundred
Fifty-Six Thousand Dollars ($356,000) by wire transfer to an account designated
by Seller.

             (b) Purchaser shall, within fifteen days after the end of each
calendar month, pay to Seller, with respect to each assigned Subcontract
Agreement pursuant to which a home installation has been completed during the
first eighteen (18) full calendar months after the Effective Date and for which
full payment was remitted within ninety (90) days after the end of such eighteen
(18) month period, two and one-half percent (2.5%) of the excess of the payment
received with respect to the completed home installation over the aggregate cost
of all materials required to complete the home installation.

         2.8 Allocation of Purchase Price. The Parties acknowledge and agree
that the purchase and sale of the Acquired Assets is an "applicable asset
acquisition" within the meaning of Section 1060(c) of the Internal Revenue Code
of 1986 (the "Code"). The Purchase Price has been agreed upon by the Parties and
the values assigned to the various classes of assets which constitute the
Acquired Assets shall be listed on Schedule 2.8 to be delivered by the Purchaser
and the Seller at the Closing. The Seller and the Purchaser agree that in
reporting the transactions contemplated by this Agreement to the IRS, as
required by Section 1060 of the Code they will use such prices and cooperate
with each other in meeting the requirements of the Code.

         2.9 Delivery of Documents. On the Closing Date, the Seller shall
deliver to the Purchaser such bills of sale, deeds, assignments and instruments
as the Purchaser may reasonably require to give effect to and complete the
transactions contemplated by this Agreement.


                                   ARTICLE III
            ASSIGNMENT OF INSTALLATION CONTRACTS AND MATERIAL SUPPLY

         3.1 Assignment of Installation Contracts Subject to the terms and
conditions of this Agreement and on the basis of and in reliance upon the
representations, warranties, covenants, obligations and agreements contained in
this Agreement, on the Closing Date HD shall assign and transfer to Purchaser
all of its right title and interest in the Installation Contracts and the
Purchaser shall have the benefit of, assume responsibility for and undertake
performance of the assigned Installation Contracts. The Purchaser agrees to
indemnify and hold HD harmless from any claims, loss or liability arising out of
the Purchaser's performance or failure to perform any such Installation
Contract. The assigned Installation Contracts shall be set forth at Closing on
Schedule 3.1 and those requiring consent for assignment shall be so designated.
HD shall provide for the



                                     - 7 -



Purchaser's review, and the Purchaser shall review, a copy of all of such
contracts prior to the Closing.

         3.2 Payment for Installation Contracts.

             (a) Within fifteen days after the end of each calendar month,
Purchaser shall pay to HD, with respect to each assigned Installation Contract
for which installation has been completed and full payment remitted, two and
one-half percent (2.5%) of the excess of the payment received with respect to
the assigned Installation Contract over the aggregate cost of all materials
required to complete the assigned Installation Contract.

             (b) Purchaser will make available to HD, on a quarterly basis, such
records relating to the assigned Installation Contracts as will enable HD to
confirm that the proper payments have been remitted with respect to the assigned
Installation Contracts.

         3.3 Performance of Installation Contracts.

             (a) If HD is unable to timely provide the materials required to
complete an Installation Contract, Purchaser may acquire the required materials
from other sources and Purchaser's cost for such materials shall be part of the
aggregate cost of all materials required to complete the Installation Contract.

             (b) (i) The Purchaser assumes and will perform any warranty
obligations for work performed by Purchaser under the Installation Contracts.
HD's warranty for materials and components supplied by HD shall be as set forth
in the "Limited Warranty" attached hereto as Schedule B.

                 (ii) HD shall provide Purchaser with a sufficient supply of all
necessary spare parts for warranty service repairs to the materials and
components supplied by HD. Special instructions and technical instructions shall
be supplied by HD at its own expense. HD shall provide any parts under warranty
*confidential treatment* to Purchaser and shall pay Purchaser for warranty
repair services *confidential treatment*.

             (c) To the extent an Installation Contract requires consent to
assignment or is not assignable, the provisions of Section 2.3, above, shall
apply to such Installation Contract as between Purchaser and HD.



                                     - 8 -



         3.4 Material Supply

             (a) HD agrees to supply to Purchaser all of the materials that may
be required for Purchaser to perform under the assigned Installation Contracts
and the assigned Subcontract Agreements at the unit prices set forth on Schedule
A.

             (b) Purchaser's payment terms for materials supplied by HD will be
net forty-five (45) days after delivery of the materials and receipt of the
invoice therefore.

             (c) HD shall provide Purchaser with a sufficient supply of all
necessary spare parts for warranty service repairs to the materials and
components supplied by HD. Special instructions and technical instructions shall
be supplied by HD at its own expense. HD shall provide any parts under warranty
*confidential treatment* Purchaser and shall pay Purchaser for warranty repair
services *confidential treatment*.

             (d) If HD is unable to timely provide the materials required,
Purchaser may acquire the required materials from other sources.

             (e) The unit prices and rates initially set forth on Schedule A,
and as later adjusted, may be adjusted by HD upon thirty (30) days prior written
notice to 180. Notwithstanding HD's notice of an adjustment, any increase in
unit prices or rates shall not be effective as to any contracts which 180 has in
place, or proposals which 180 has submitted, unless 180 has the ability to pass
such increases through to the customer.


                                   ARTICLE IV
                                     CLOSING

         4.1 Closing; Closing Date. The Closing shall take place at the offices
of Purchaser, 6365 NW 6 Way, Suite 200, Ft. Lauderdale, Florida 33309 on March
16, 2005 at 11:00 a.m. Eastern Standard Time, or on such other date, time or
place as the parties shall agree (the "Closing Date") unless this Agreement is
earlier terminated in accordance with ARTICLE VIII hereof, with the sale
hereunder being effective as of 12:01 a.m. on the next day following the Closing
Date (the "Effective Date").



                                     - 9 -




                                   ARTICLE V
        REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER AND THE SELLER

         The Shareholder and the Seller hereby, jointly and severally, represent
and warrant to the Purchaser as follows.

         5.1 Existence and Good Standing.

             (a) Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of California and has the requisite
corporate power and authority to own or lease its property and to conduct its
business as now being conducted. Seller is duly qualified to carry on its
business and is in good standing in all of the jurisdictions, foreign or
domestic, indicated on Schedule 5.1(a), which are all of the jurisdictions in
which the character or location of the properties owned or leased by the Seller
in connection with the Business or the nature of the Business makes such
qualification necessary, except those jurisdictions where failure to be duly
qualified and in good standing does not and cannot reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Seller has
received no notice with respect to any claim by any jurisdiction to the effect
that the Seller is required to qualify or otherwise to be authorized to do
business as a foreign corporation in any such jurisdiction in which the Seller
has not qualified or obtained such authorization.

             (b) HD is a corporation duly organized, validly existing and in
good standing under the laws of the State of California and has the requisite
corporate power and authority to own or lease its property and to conduct its
business as now being conducted. HD is duly qualified to carry on its business
and is in good standing in all of the jurisdictions, foreign or domestic,
indicated on Schedule 5.1(b), which are all of the jurisdictions in which the
character or location of the properties owned or leased by HD in connection with
its business or the nature of the business makes such qualification necessary,
except those jurisdictions where failure to be duly qualified and in good
standing does not and cannot reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. HD has received no notice with respect
to any claim by any jurisdiction to the effect that HD is required to qualify or
otherwise to be authorized to do business as a foreign corporation in any such
jurisdiction in which HD has not qualified or obtained such authorization.

         5.2 Authority.

             (a) Seller has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement have been
duly and validly authorized and approved by the Board of Directors and the
shareholders of Seller and no other corporate proceedings on the part of the
Seller is necessary to authorize this Agreement or to consummate the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by Seller and constitutes a valid and





                                     - 10 -


binding agreement of the Seller, enforceable against the Seller in accordance
with its terms except as such terms may be limited by (i) bankruptcy, insolvency
or similar laws affecting creditors' rights generally or (ii) general principles
of equity, whether considered in a proceeding in equity or at law.

             (b) HD has all requisite corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated by
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
and validly authorized and approved by the Board of Directors of HD and no other
corporate proceedings on the part of HD is necessary to authorize this Agreement
or to consummate the transactions contemplated by this Agreement. This Agreement
has been duly and validly executed and delivered by HD and constitutes a valid
and binding agreement of HD, enforceable against HD in accordance with its terms
except as such terms may be limited by (i) bankruptcy, insolvency or similar
laws affecting creditors' rights generally or (ii) general principles of equity,
whether considered in a proceeding in equity or at law.

         5.3 No Conflict. Except for any approvals or consents required with
respect to the Subcontract Agreements identified in Schedule 2.1(d), the
Business Contracts identified in Schedule 2.5 and the Installment Contracts
identified in Schedule 3.1 as requiring the consents of third parties and except
as described in Schedule 5.3, the execution and delivery of this Agreement, the
performance by the Seller of their obligations under this Agreement and the
consummation by the Seller of the transactions contemplated by this Agreement
will not:

             (a) contravene any provision of the Articles of Incorporation or
Bylaws of the Seller or HD;

             (b) violate or conflict with any law, statute, ordinance, rule,
regulation, decree, writ, injunction, judgment or order of any Governmental
Authority or of any arbitration award which is either applicable to, binding
upon or enforceable against the Seller or HD, excluding such violations or
conflicts as do not and cannot reasonably be expected to have a Material Adverse
Effect;

             (c) conflict with, result in any breach of, or constitute a default
(or an event which would, with the passage of time or the giving of notice or
both, constitute a default) under, or give rise to the right to terminate,
amend, modify, abandon or accelerate, any Material Contract that is applicable
to, binding upon or enforceable against the Seller or HD, excluding such
breaches or defaults as do not and cannot reasonably be expected to have a
Material Adverse Effect;

             (d) result in or require the creation or imposition of any Lien
upon or with respect to any of the Acquired Assets;



                                     - 11 -



             (e) give to any individual or entity a right or claim against the
Seller or HD, excluding such rights or claims as do not and cannot reasonably be
expected to have a Material Adverse Effect; or

             (f) require the consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Authority, any court or
tribunal or any other Person (other than routine administrative filings or as
may be required by applicable "bulk sales" laws).

         5.4 Financial Statements. Seller has delivered, or, with respect to the
balance sheet of the Business at September 30, 2004 and the statement of income
for the fiscal year then ended, will deliver prior to Closing, to the Purchaser
the Financial Statements. The Financial Statements are true and complete and
fairly present in all material respects the financial position of the Business
as of their respective dates and the results of operations of the Business for
the periods then ended. The financial books and records with respect to the
Business have been, and are being, maintained in accordance with applicable
accounting requirements. There are no material special or non-recurring items of
income or expense during the periods covered by the Financial Statements and,
except as otherwise expressly described in Schedule 5.4, the balance sheets
included in the Financial Statements do not reflect any write-up or revaluation
increasing the book value of any assets.

         5.5 Absence of Changes of Events. Since December 31, 2004, except as
disclosed in Schedule 5.5, there has not been, with respect to the Business:

             (a) other than in the ordinary course of business, any incurrence
of indebtedness for borrowed money, any issuance of debt securities or
assumption, grant, guarantee or endorsement or otherwise an accommodation
through which the Seller became responsible for the obligation of another
Person;

             (b) any creation or granting of any Lien with respect to any
Acquired Assets, other than (i) Liens for Taxes, the payment of which is not yet
delinquent or which are being contested in good faith and by appropriate
proceedings with adequate reserves set aside for such Taxes on the books of the
Seller; (ii) materialmen's, warehousemen's, mechanics' or other Liens arising by
operation of law in the ordinary course of business for sums not due and which
do not materially detract from the value of such assets or properties or impair
the operation of the Business, and (iii) statutory Liens incurred in the
ordinary course of business in connection with worker's compensation,
unemployment insurance, or other forms of governmental insurance or benefits;

             (c) any damage, destruction or loss of the Acquired Assets (whether
or not covered by insurance) other than any such damage, destruction or loss
which




                                     - 12 -


individually or in the aggregate has not had or could not reasonably be expected
to have a Material Adverse Effect;

             (d) any material change in a Seller's accounting principles,
methods or practices followed, including any change in depreciation or
amortization policies or rates;

             (e) any sale, lease, mortgaging, abandonment or other disposition
of any interest in real property, or any sale, assignment, transfer, license or
other disposition of any Intellectual Property, any Fixed Assets or other
operating property, excepting sales, leases or other dispositions of Fixed
Assets or other operating property (i) not in excess of $1,000 in the aggregate,
or (ii) in the ordinary course of business at a price at least equal to the net
book value of the asset;

             (f) any change in the relationship or course of dealing with any
manufacturers, suppliers, customers, lenders or creditors which has had or to
the Seller's knowledge could reasonably be expected to have, a Material Adverse
Effect;

             (g) any transactions with any officers, directors, employees of the
Seller or any Person related by blood or marriage or controlled by any of the
foregoing, other than the payment of salaries or other employee benefits at
rates not higher than those reported on the list provided to the Purchaser
pursuant to Section 5.10(a);

             (h) any transaction, contract or commitment other than in the
ordinary course of business;

             (i) any contract or commitment to purchase or make any capital
expenditure in excess of $1,000;

             (j) any "extraordinary loss" as such term is defined according to
GAAP, whether or not such loss shall have been covered by insurance;

             (k) a loss of business with respect to any material customer which
has had or to the Seller's knowledge could reasonably be expected to have, a
Material Adverse Effect;

             (l) any agreement, whether in writing or otherwise, to take any of
the actions specified in this Section 5.5; or

             (m) any other occurrence, event or condition which has had or could
reasonably be expected to have a Material Adverse Effect.





                                     - 13 -


         5.6 Real Property. Schedule 5.6 lists all real property and interests
in real property leased ("Leased Real Property") or used ("Used Real Property")
(collectively, the "Real Property") by the Seller in the Business. Seller does
not own any real property used in the Business.

             (a) Since December 31, 2004, Seller, with respect to the Business,
has not purchased or contracted to purchase, lease or otherwise acquire or take
options on, nor has the Seller sold or contracted to sell, lease otherwise
dispose of or give options on, any Real Property.

             (b) To the knowledge of the Seller, no charges or violations
         have been filed, served, made or threatened against or relating to any
         of the operations of the Business as a result of any violation or
         alleged violation of any applicable restrictive covenants, ordinances,
         regulations and zoning laws or as a result of any encroachment or
         alleged encroachment on the property of others.

             (c) All agreements for the lease of the Leased Real Property (the
"Real Property Leases") are valid and legally binding against the Seller in
accordance with their respective terms free and clear of all Liens other than
Permitted Liens, and, to the knowledge of the Seller, there is not under any
Lease any existing default or event of default which, with notice or lapse of
time or both, would constitute a default. Subject to obtaining any consent to
the transactions contemplated by this Agreement required by any Real Property
Lease, none of the rights of the Seller under any Real Property Lease is subject
to termination or modification as a result of the transactions contemplated by
this Agreement except for such modifications as may be required in connection
with the obtaining of such consents.

             (d) To the knowledge of the Seller, there are no condemnation
proceedings or eminent domain proceedings of any kind pending or threatened
against the Real Property.

             (e) The use and occupancy of the Leased Real Property by the Seller
in operating the Business does not constitute a default under the terms of each
Lease and, to the knowledge of the Seller, there are no facts which would
prevent the Leased Real Property from being occupied after the Closing Date in
the same manner as before.

             (f) The Seller, in connection with the operation of the Business,
enjoys peaceful and quiet possession of each parcel of Leased Real Property
except for variations, if any, which do not materially restrict the continued
use of such Leased Real Property for the purposes of the Business for which such
Leased Real Property is now employed.


                                     - 14 -



             (g) The rental set forth in each Lease is the actual rental being
paid, and there are no separate agreements or understandings regarding such
rental.

             (h) The Seller has the full right to exercise the renewal options,
if any, contained in each Real Property Lease on the terms and conditions
contained in such Lease and upon due exercise would be entitled, subject to the
satisfaction of any applicable terms or conditions under such Real Property
Lease, to enjoy the use of such Leased Real Property for the full term of such
renewal option.

         5.7 Personal Property.

             (a) Except as described in Schedule 5.7, the Seller has good and
marketable title, free of all Liens, other than Permitted Liens, to all
equipment, machinery and fixtures owned or used in the Business that are
included in the Fixed Assets (or a valid and binding lease for such asset).

             (b) Schedule 5.7 lists each Equipment Lease. Each Equipment Lease
is in full force and effect. Except as described in Schedule 5.7, all rents and
additional rents due to date on each Equipment Lease have been paid. Seller has
been in peaceable possession of the equipment leased thereunder since the
commencement of the original term of each Equipment Lease. Seller is not in
default under any Equipment Lease and no written waiver, indulgence or
postponement of the Seller's obligations under the Equipment Lease has been
granted to Seller by the lessor. There exists no event of default or event,
occurrence, condition or act which, with the giving of notice, the lapse of time
or the happening of any further event or condition would become a default under
any Equipment Lease. The Seller has not violated any of the terms or conditions
under any Equipment Lease in any material respect and all of the covenants to be
performed by Seller under any Equipment Lease have been performed in all
material respects.

             (c) Except as set forth in Schedule 5.7, none of the Acquired
Assets is subject to a contract for sale other than in the ordinary course of
business.

             (d) Except as set forth in Schedule 5.7, all machinery and
equipment owned or leased by the Seller that is included in the Acquired Assets
is in good operating condition, ordinary wear and tear excepted, and has been
maintained and repaired by the Seller in the ordinary course of business.

         5.8 Material Contracts. Schedule 5.8, Schedule 2.1(d) and Schedule 2.5
list the following contracts, leases, agreements and arrangements that are
included as an Acquired Asset or an Assumed Liability (collectively, the
"Material Contracts"):

             (a) any contractor, subcontractor or vendor contract;

                                     - 15 -


             (b) any contract, lease (except as disclosed in Schedule 5.6 or
5.7), agreement, plan or arrangement involving commitments to others to make
capital expenditures or purchases or sales involving $5,000 or more in any one
case or $20,000 in the aggregate in any period of twelve consecutive months;

             (c) any contract, lease (except as disclosed in Schedule 5.6 or
5.7), agreement, plan or arrangement relating to any direct or indirect
indebtedness for borrowed money (including any loan agreement, lease-purchase
arrangement, guarantee, agreement to purchase goods or services or to supply
funds or other undertakings on which others rely in extending credit), or any
conditional sales contract, chattel mortgage, equipment lease agreement and
other security arrangement with respect to personal property with an obligation
in excess of $5,000;

             (d) any collective bargaining agreement or other union contract;

             (e) any consulting or management services contract;

             (f) any contract containing covenants that could reasonably be
expected to limit the freedom of the Purchaser (as successor to the Seller) to
compete in any line of business with any Person or in any area or territory;

             (g) any license agreement, either as licensor or licensee, or any
other agreement or arrangement of any type relating to any of patents,
trademarks or trade names or other assets;

             (h) any contract, agreement or arrangement with any sales agent or
representative;

             (i) any contract or arrangement which requires the payment of
royalties; and

             (j) any other legally binding contract, lease, agreement, plan or
arrangement not of the type covered by any of the other items of this Section
4.8 which (i) involves an obligation in excess of $5,000, either individually or
in the aggregate, (ii) has a remaining term in excess of twelve consecutive
months, or (iii) is not in the ordinary course of business.

         True and complete copies of the Material Contracts have been delivered
to the Purchaser. All of the Material Contracts are in full force and effect
and, to the knowledge of the Seller, are valid and legally binding obligations
of the parties to such contracts enforceable in accordance with their respective
terms. Except as disclosed in Schedule 5.8 or Schedule 2.5, the Seller is not in
default in the payment of their respective obligations under, or in the
performance of, any material


                                     - 16 -


covenant or obligation to be performed by them pursuant to any Material Contract
and there are no express provisions in any Material Contract as the result of
which the rights of the Seller under such Material Contract will be materially
impaired by the transactions provided for in this Agreement. No other Party to a
Material Contract is in default in the payment of any amount involving $5,000 or
more under, or in the performance of, any material covenant or obligation to be
performed by it pursuant to any such Material Contract.

         5.9 Intellectual Property.

             (a) Schedule 5.9 lists all Intellectual Property owned by the
Seller and used by the Business and all licenses, sublicenses or other
agreements pertaining to any Intellectual Property to which a Seller is a party
and that is used in or by the Business.

             (b) To the extent indicated in Schedule 5.9, such Intellectual
Property has been duly registered in, filed in, or issued by, the offices
indicated in Schedule 5.9.

             (c) Seller is the sole and exclusive owner of all the Intellectual
Property identified as being owned by the Seller in Schedule 5.9 and, except as
indicated in Schedule 5.9, the Seller has the right to use and license the use
of the trademarks, service marks and trade names of which the Seller is the
owner or licensee on the products or services on, or with respect to which, they
are now being used. Seller has the right to use under a valid and enforceable
license all the Intellectual Property identified as being licensed to the Seller
in Schedule 5.9. All of the Intellectual Property is free and clear of any
attachments or Liens other than Permitted Liens and there are no claims or
demands of any other Person pertaining to the Intellectual Property which have
been communicated to the Seller or the Seller's attorneys.

             (d) No proceedings have been instituted during the last five years,
are pending or, to the knowledge of the Seller, are threatened which challenge
the rights of the Seller regarding any Intellectual Property or the validity of
the Intellectual Property and, to the knowledge of the Seller, none of the
Intellectual Property listed in Schedule 5.9 infringes upon or otherwise
violates the rights of others and none of the Intellectual Property listed in
Schedule 5.9, is being infringed by others.

             (e) To the knowledge of the Seller, there are no impediments to the
ability of the Purchaser to maintain and, where lawful, to renew such patents
and registrations for trademarks, service marks, trade names or copyrights.

             (f) To the knowledge of the Seller, none of the Intellectual
Property listed in Schedule 5.9 is subject to any outstanding judicial or
administrative order, decree, judgment or stipulation.



                                     - 17 -



             (g) No license, sublicense or agreement to which a Seller is a
party (whether as licensor or licensee) pertaining to any Intellectual Property
is in use or in effect or will be in effect on the Closing Date except as listed
in Schedule 5.9.

             (h) The Seller possesses valid rights to use the Intellectual
Property listed in Schedule 5.9 and has the right to assign the rights to such
Intellectual Property to the Purchaser.

         5.10 Employment Matters.

             (a) The Seller has provided the Purchaser with a list containing
the name, date of hire or appointment and current annual salary, commissions,
allowances and/or hourly wage rates, along with any arrangement to increase such
annual salary, commissions, allowances or hourly rates identifying the nature of
the services rendered, of all persons presently employed by the Seller as
identified by the Seller before the Closing Date (the "Employees"). Such list of
Employees shall be updated to reflect those persons employed by Seller on the
day before the Closing Date.

             (b) Schedule 5.10 lists the name of each person to whom the Seller,
with respect to the Business, made any payment during the last three fiscal
years which was reported on Form 1099-MISC, along with the amounts paid and a
description of the reason for the payment.

             (c) Schedule 5.10 lists the names and addresses of all agents or
agencies of the Seller (including powers of attorney) with power or authority to
bind the Seller with respect to the Business in any material respect and the
purpose and scope of authority of such agency.

             (d) There is no unfair labor practice charge or complaint pending
or threatened against or otherwise affecting the Employees.

             (e) There is no existing labor strike, slowdown, work stoppage,
dispute, lockout or other labor controversy in effect, threatened against or
otherwise affecting any substantial number of Employees, and the Seller has not
experienced any such organized labor controversy and has no knowledge of any
such controversy within the past five years respecting the Business.

             (f) No action, suit, complaint, charge, arbitration, inquiry,
proceeding or investigation by or before any court or other Governmental
Authority brought by or on behalf of any employee, prospective employee, former
employee, retiree, labor organization or other representative of the employees
of the Seller working in the Business is pending or threatened.

             (g) Seller is not a party to or otherwise bound by, any
consent decree with, or citation by, any Governmental Authority relating to
employees or employment practices, wages, hours, and terms and conditions of
employment with respect to the Business.




                                     - 18 -


             (h) Seller has as of the date of this Agreement, and will have as
of the Effective Date, paid in full to all employees working in the Business, or
accrued in its financial books and records, all wages, salaries, commissions,
bonuses, benefits, taxes and other compensation due to such employees or
otherwise arising under any policy, practice, agreement, plan, program, statute
or other law.

             (i) Seller is not liable for any severance pay or other payments to
any employee or former employee working in the Business arising from the
termination of employment, and the Purchaser will not have any liability under
any benefit or severance policy, practice, agreement, plan, or program which
exists or arises, or may be deemed to exist or arise, under any applicable law
or otherwise, as a result of or in connection with the transactions contemplated
by this Agreement or as a result of the termination by the Seller of any persons
employed by the Seller on or before the Closing Date.

             (j) Except as set forth on Schedule 5.10, there has been no union
organizing activity with respect to Employees within the last five years.

             (k) Except as set forth on Schedule 5.10, as of the date of this
Agreement, no Employee is on or subject to any layoff, short-term or long-term
disability, workers compensation claim or other leave of absence. The Seller
shall update Schedule 5.10 as of the Closing Date.

             (l) Each Employee is employed on an at-will basis and the Seller
does not have any written agreements or oral agreements with any of the
employees which would interfere with the Seller's ability to discharge such
Employees.

             (m) To the best of its knowledge, Seller, with respect to the
Business and the employees has complied in all material respects with applicable
laws, executive orders, rules and regulations relating to employment, civil
rights and equal employment opportunities, including, the Civil Rights Act of
1964, Title VII of the Civil Rights Act of 1964 and the Fair Labor Standards
Act, and Title I of the Americans with Disabilities Act, and affirmative action
obligations.

             (n) To the best of its knowledge, with respect to the Business and
the employees, Seller is and at all times has been in material compliance with
the terms and provisions of the Immigration Reform and Control Act of 1986, (the
"Immigration Act"). With respect to each "employee" (as defined in 8 C.F.R.
274a.1(f)) of the Business for whom compliance with the Immigration Act is
required, each Seller has on file a true, accurate and complete copy of (i) each
employee's Form I-9 (Employment Eligibility Verification Form), and (ii) all
other records, documents or other papers prepared, procured and/or retained
pursuant to the Immigration Act. Seller has not been cited, fined, served with a
Notice of Intent to Fine or with a Cease and Desist Order, nor, to the knowledge
of the Seller, has any action or administrative proceeding been initiated or
threatened against Seller by the Immigration and Naturalization Service by
reason of any actual or alleged failure to comply with the Immigration Act.



                                     - 19 -



         5.11 Employee Benefit Plans.

             (a) Schedule 5.11 contains a true and complete list of all
employment-related plans under which any employee is eligible for coverage or
has benefit rights, including pension, profit sharing, incentive, bonus,
deferred compensation, retirement, stock option, stock purchase, severance,
medical and hospitalization, insurance, vacation, salary continuation, sick pay,
welfare, fringe benefit and other employee benefit plans, contracts, programs,
policies and arrangements, whether written or oral, which the Seller maintain or
maintained, or under which the Seller has any obligations with respect to any
employee, their spouses or dependents (the "Employee Benefit Plans").

             (b) With respect to the Employee Benefit Plans, all required
contributions have been or will be made on or before the Closing Date.

             (c) The Seller has made available to the Purchaser true and
complete copies of the current version of each Employee Benefit Plan and any
related trust document (including a written description of all oral Employee
Benefit Plans), any amendments to the current version of the plan and trust
document, and the current version of the related summary plan description, if
any.

             (d) With respect to each of the Employee Benefit Plans:

             (i) Each Employee Benefit Plan has been established, maintained,
funded and administered in all material respects in accordance with its
governing documents, and all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), the Code, and other
applicable law;

             (ii) All disclosures to Employees and all filings and other reports
relating to each such Employee Benefit Plan and required (under ERISA, the Code,
and other applicable law, including federal and state securities laws) to have
been made or filed on or before the Closing Date have been or will be duly and
timely made or filed by that date;

             (iii) There is no litigation, disputed claim (other than routine
claims for benefits), governmental proceeding, audit, inquiry or investigation
pending or threatened with respect to any such Employee Benefit Plan, its
related assets or trusts, or any fiduciary, administrator or sponsor of such
Employee Benefit Plan;

             (iv) Neither any such Employee Benefit Plan nor any other person or
entity has engaged in a "prohibited transaction" (as defined in ERISA Section
406 or Code Section 4975) with respect to such Employee Benefit Plan, for which
no individual or class exemption exists and which could reasonably be expected
to give rise to liability on the part of the Purchaser;


                                     - 20 -



             (v) Each Employee Benefit Plan which is a "group health plan" (as
defined in Code Section 5000(b)(1))has complied and will comply at all times
(whether before, on, or after the Closing Date) in all respects with the
applicable requirements of ERISA Sections 601 et seq., Code Section 162(k)
(through December 31, 1988) and Code Section 4980B (commencing on January 1,
1989);

             (vi) no such Employee Benefit Plan is an "employee welfare benefit
plan" (as defined in ERISA Section 3(1)) that provides benefits to or on behalf
of any person following retirement or other termination of employment (except to
the extent required by Code Section 4980B); and

             (vii) no such Employee Benefit Plan obligates Seller to pay
separation, severance, termination or similar benefits, or to accelerate the
time of payment or vesting, or to increase the amount of any compensation or
benefit due to any individual, as a result of any transaction contemplated by
this Agreement, or as a result of a "change in ownership or control" (as such
term is defined in Code Section 280G).

             (e) With respect to each Employee Benefit Plan which is an
"employee pension benefit plan" (as defined in ERISA Section 3(2)):

             (i) each such Employee Benefit Plan which is intended to qualify as
a tax-qualified retirement plan under Code Section 401(a) has received a
favorable determination letter from the IRS (of which a copy of the most recent
has been made available to the Purchaser) as to qualification of such Employee
Benefit Plan in form; all amendments required as of the Closing Date to maintain
such qualification have been timely adopted; nothing has occurred, whether by
action or failure to act, which has resulted in or, to the Seller's knowledge,
could cause the loss of such qualification (whether or not eligible for review
under the IRS Closing Agreement Program, Voluntary Compliance Resolution program
or any similar Governmental Authority program); and each trust thereunder is
exempt from tax pursuant to Code Section 501(a);

             (ii) no event has occurred and no condition exists relating to any
such Employee Benefit Plan that could reasonably be expected to subject the
Purchaser to any tax under Code Sections 4972 or 4979, or to any liability under
ERISA Section 502;

             (iii) to the extent applicable, no such Employee Benefit Plan has
experienced any "accumulated funding deficiency" (as defined in Code Section
412), whether or not waived, at any time;




                                     - 21 -


             (iv) except for the multiemployer plan set forth in Schedule 5.11,
no such Employee Benefit Plan is subject to Title IV of ERISA; and

             (v) no other Employee Benefit Plan is a "multiemployer plan" (as
defined in ERISA Section 3(37)).

         5.12 Tax Audits and Payment of Taxes. Except as set forth in Schedule
5.12, all Tax Returns required to be filed as of the Closing Date with respect
to the Business or the Acquired Assets have been or will be properly, accurately
and timely completed and filed in correct form by or on behalf of the Seller.
The Seller has paid all Taxes (whether or not requiring the filing of Tax
Returns) with respect to the Business or the Acquired Assets to the extent that
such amounts have become due. Except as set forth in Schedule 5.12, there are no
pending questions relating to, or claims or deficiencies proposed, asserted or
assessed for, Taxes against the Seller with respect to the Business or the
Acquired Assets. Except as set forth in Schedule 5.12, all Taxes with respect to
the Business or the Acquired Assets which the Seller is required by law to
withhold or collect have been duly withheld and collected, and have been paid
over to the proper Governmental Authorities or held by the Seller for such
payment.

         5.13 Liabilities. Except as set forth in the Financial Statements or as
set forth on Schedule 5.13, the Seller has no outstanding claims, liabilities or
indebtedness, fixed or contingent, or obligations of any nature, whether
accrued, absolute, contingent, threatened or otherwise, whether due or to become
due with respect to the Business, other than (i) liabilities incurred in the
ordinary course and conduct of its business since December 31, 2004, that are
not material in the aggregate and do not involve borrowings and (ii) claims,
liabilities or indebtedness of the type not required to be disclosed in the
Financial Statements in accordance with GAAP.

         5.14 Absence of Litigation. Except as disclosed in Schedule 5.14, there
are no claims, actions, suits or proceedings (public or private) pending or, to
the knowledge of the Seller, threatened against or affecting the Seller at law
or in equity involving directly or indirectly the Business, before or by any
federal, state, municipal or other governmental or non-governmental department,
commission, board, bureau, agency, court or other instrumentality, or by any
other Person which (a) if adversely determined, would, individually or in the
aggregate, have a Material Adverse Effect or (b) relate to this Agreement. There
are no existing or threatened orders, judgments or decrees of any court or other
Governmental Authority that specifically apply to the Acquired Assets or the
Business.

         5.15 Finders and Investment Bankers. Neither the Seller, the
Shareholder, nor any of the Seller's officers or directors have employed any
broker or finder or incurred any liability for any brokerage fees, commissions
or finders' fees in connection with the transactions contemplated in this
Agreement.

         5.16 Absence of Certain Payments. With respect to the operations of the
Business, neither the Seller nor any director, officer, agent, employee,
consultant or other Person associated

                                     - 22 -



with or acting on behalf of the Seller, has (i) used any corporate funds for
contributions, gifts, entertainment or other expenses relating to political
activity, in violation of the laws of the United States or any jurisdiction of
the United States, or, in violation of the laws of any other jurisdiction, or
(ii) made any direct or indirect payments to government officials or others from
corporate funds, or established or maintained any unrecorded funds, in violation
of the laws of the United States or any jurisdiction of the United States, or,
in violation of the laws of any other jurisdiction.

         5.17 OSHA. Except as disclosed in Schedule 5.17, all of Seller's
Facilities are being and have been maintained and operated by the Seller in
compliance in all material respects with OSHA and any similar state statute.
Except as disclosed in Schedule 5.17, the Seller is not and have not been a
party to litigation, subject to any fine, penalty or citation, or the subject of
an investigation by the U.S. Department of Labor relating to or arising out of a
violation or alleged violation of OSHA and any similar state statute.

         5.18 Ability to Conduct the Business; Compliance. Each Seller has all
federal, state, local and foreign governmental permits, licenses, registrations
and authorizations necessary to conduct the Business as presently conducted (the
"Government Permits"). All Government Permits and all applications for any
Government Permit are in full force and effect. No proceeding is pending or, to
the knowledge of the Seller, threatened to revoke any Government Permit. The
Seller has not received any notice from any Governmental Authority with respect
to any violation of any Government Permit nor do the Seller have reason to
believe any such notice may be forthcoming. Except as set forth in Schedule 5.18
and in Section 5.19, relating to environmental matters, the Seller has conducted
the Business in compliance with all applicable ordinances, laws and regulations
except for such violations thereof as do not and cannot reasonably be expected
to have a Material Adverse Effect. The Seller has not received any notice from
any Governmental Authority of any violation of any such ordinance, law or
regulation nor do the Seller have reason to believe any such notice may be
forthcoming.

         5.19 Environmental Matters. Except as disclosed in Schedule 5.19:


             (a) The Seller possesses all of the permits, licenses and approvals
required by statute or regulation to conduct the Business at the facilities of
Seller that are listed on Schedule 5.19 (each a "Facility" and collectively, the
"Facilities") that relate to the environment or to public health and safety or
worker health and safety as they may be affected by the environment
("Environmental Permits") and the Seller has made timely and, to the knowledge
of the Seller, complete applications for the issuance, renewal, extension or
reissuance of all such Environmental Permits where the date for applying for the
issuance, renewal, extension or reissuance of any such Environmental Permit has
passed.

             (b) The Seller has operated the Business at the Facilities in
compliance with all Environmental Permits except for such violations thereof as
do not and cannot reasonably be expected to have a Material Adverse Effect.


                                     - 23 -



             (c) No conditions exist that could reasonably be expected to
adversely affect the continued validity of any such Environmental Permit for the
operation of the Business at the Facilities in the manner in which it is
presently operated.

             (d) All material expenses related to compliance with Environmental
Laws or Environmental Permits accrued and recorded by the Business on its books
for the 2000 through 2004 fiscal years are included or reflected in the
Financial Statements.

             (e) There are no pending or, to the knowledge of the Seller,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigations or proceedings against any Facility, or against the Seller with
respect to any Facility, arising under or relating in any way to any
Environmental Law or any Environmental Permits ("Environmental Claims"), and, to
the knowledge of the Seller, there are no facts circumstances, conditions or
occurrences that could reasonably be anticipated to form the basis of an
Environmental Claim.

             (f) The Seller has received no notice with respect to any
Environmental Claims asserted with respect to the Business, any Facility or the
Acquired Assets.

             (g) There are no existing conditions that could reasonably be
expected to interfere with the continued compliance with any existing
Environmental Permit for the operation of any Facility in the manner in which
such Facility is presently operated.

             (h) There are no Hazardous Substances on, at, or under any Facility
other than those being used or stored in compliance with Environmental Laws for
use in the operation of any Facility, including, without limitation, such
substances contained in barrels, tanks, equipment (movable or fixed) or other
containers.

             (i) No spill, discharge, deposit, emission or other release or
threat of release of any Hazardous Substance on, at or from any Facility has
occurred during the period beginning on the date that the Seller commenced
operations at such Facility and ending on the Closing Date, nor has any spill,
discharge, deposit or other release or threat of release of any Hazardous
Substance been caused, directly or indirectly, by the Seller or any agent of the
Seller or, to the knowledge of the Seller, any prior user of each site on which
any Facility is located.

             (j) There are no asbestos containing materials installed in or
affixed to the structures on any Facility in violation of any Environmental Law,
nor are any such materials stored or disposed of on any Facility.



                                     - 24 -



             (k) There are no transformers, fixtures or other electrical
equipment containing polychlorinated biphenyls installed in, affixed to or
located on or at any Facility in violation of any Environmental Law.

             (l) There are not, and have not been, any storage tanks for
gasoline or other petroleum products or any Hazardous Substances located at any
Facility, whether above ground, underground or within a structure.

             (m) There is no violation or alleged violation of any applicable
Environmental Law with respect to any Facility, and the Seller has received no
notice from any Governmental Authority claiming such a violation or requiring
any repair, remedy, construction, alteration, installation, remediation, removal
or cleanup with respect to any Facility or requiring any change in the means or
methods of operation of any Facility.

             (n) There are no citizen complaints relating to any Facility.

             (o) The Seller has provided to the Purchaser true and complete
copies of any environmental reports and other documents in their possession or
control that relate to Environmental Claims, the Seller's compliance with
Environmental Laws and Environmental Permits, or to the environmental condition
of the Facility.

         5.20 Sufficiency of Assets. The Acquired Assets, together with the
property leased from others as described in Schedules 5.6 and 5.7, and the
Intellectual Property referred to in Schedule 5.9, constitute substantially all
of the material tangible and intangible property used in the conduct of the
Business as of the date of this Agreement except for the Excluded Assets. On the
Closing Date, all of such property will constitute substantially all of the
tangible and intangible property used in the conduct of the Business except for
the Excluded Assets.

         5.21 No Misleading Statements; No Other Representations.

             (a) The representations of the Seller and the Shareholder in this
Agreement or any Exhibit, Schedule, list or other document delivered by the
Seller and the Shareholder pursuant to this Agreement do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained in this Agreement or any Exhibit, Schedule,
list or other document, in light of the circumstances under which they were
made, not misleading.

             (b) Except for the representations and warranties contained in this
Article V or the information in the Schedules attached to this Agreement,
neither the Seller, the Shareholder nor any other Person makes any express or
implied


                                     - 25 -



representation or warranty on behalf of the Seller or the Shareholder, and the
Seller and the Shareholder disclaims any such representation or warranty,
whether by the Seller, the Shareholder or any of their respective officers,
directors, employees, agents or representatives or any other Person, with
respect to the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby or the Business or the Acquired Assets,
notwithstanding the delivery or disclosure to the Purchaser, any of its
officers, directors, employees, agents or representatives or any other Person or
any documentation of other information with respect to the foregoing.


                                   ARTICLE VI
                 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

         The Purchaser represents and warrants to the Seller as follows:

         6.1 Organization. The Purchaser is a corporation duly organized validly
existing and in good standing under the laws of the State of Nevada and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.

         6.2 Authority. The Purchaser has all requisite corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly and validly authorized and approved by the Board of
Directors of the Purchaser and no other corporate proceedings on the part of the
Purchaser are necessary to authorize this Agreement or to consummate the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by the Purchaser and constitutes a valid and
binding agreement of the Purchaser, enforceable against the Purchaser in
accordance with its terms except as their terms may be limited by (i)
bankruptcy, insolvency or similar laws affecting creditors' rights generally or
(ii) general principles of equity, whether considered in a proceeding in equity
or at law.

         6.3 No Conflict. The execution and delivery of this Agreement by the
Purchaser, the performance by the Purchaser of its obligations under this
Agreement, and the consummation by the Purchaser of the transactions
contemplated by this Agreement will not:

             (a) contravene any provision of the Articles of Incorporation or
Bylaws of the Purchaser;

             (b) violate or conflict with any law, statute, ordinance, rule,
regulation, decree, writ, injunction, judgment, ruling or order of any
Governmental Authority or of any arbitration award which is either applicable
to, binding upon, or enforceable against the Purchaser;


                                     - 26 -



             (c) conflict with, result in any breach of, or constitute a default
(or an event which would, with the passage of time or the giving of notice or
both, constitute a default) under, or give rise to a right to terminate, amend,
modify, abandon or accelerate, any material contract which is applicable to,
binding upon or enforceable against the Purchaser;

             (d) result in or require the creation or imposition of any Lien
upon or with respect to any of the property or assets of the Purchaser;

             (e) give to any Person a right or claim against the Purchaser which
would have a Material Adverse Effect on the Purchaser; or

             (f) require the consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Authority, any court or
tribunal or any other Person.

         6.4 Finders and Investment Bankers. Neither the Purchaser nor any of
its officers or directors has employed any broker or finder or incurred any
liability for any brokerage fees, commissions or finders' fees in connection
with the transactions contemplated in this Agreement.

         6.5 Absence of Litigation. There are no claims, actions, suits, or
proceedings (public or private) pending or, to the knowledge of the Purchaser,
threatened against or affecting the Purchaser at law or in equity, before or by
any federal, state, municipal or other governmental or non-governmental
department, commission, board, bureau, agency, court or other instrumentality,
or by any other Person which relates to this Agreement.


                                   ARTICLE VII
                                    COVENANTS

         7.1 Covenants of the Seller and Shareholder. The Seller and Shareholder
covenant and agree with the Purchaser as follows:

             (a) Conduct of the Business. During the period from the date of
this Agreement to the Closing Date, the Seller will conduct the operations of
the Business according to the ordinary and usual course of the Business, and the
Seller will use their reasonable commercial efforts to keep available the
services of its officers and employees and maintain satisfactory relationships
with licensors, suppliers, customers and others having business relations with
the Business. Without limiting the generality of the foregoing, and except as
otherwise expressly provided in this Agreement and except with the written
consent of the Purchaser, on or prior to the Closing Date:


                                     - 27 -



                    (i) the Seller will not amend its Articles of Incorporation
or Bylaws or similar governing documents in a manner which will adversely affect
the Seller's completion of the transactions contemplated by this Agreement;

                    (ii) the Seller will not authorize for issuance, issue,
sell, deliver or agree or commit to issue, sell or deliver (whether through the
issuance or granting of options, warrants, commitments, subscriptions, rights to
purchase or otherwise), and the Shareholder will not sell or deliver or agree or
commit to sell or deliver, any stock of any class of securities convertible into
shares of stock of any class giving the holders any rights with respect to the
Acquired Assets or the Business;

                    (iii) the Seller will not, other than in the ordinary course
of business (A) create, incur or assume any debt (including obligations with
respect to capital leases) which would be or could reasonably become a Lien upon
the Acquired Assets; or (B) assume, guarantee, endorse or otherwise become
liable or responsible (whether directly, contingently or otherwise) for the
obligation of any other individual, firm or corporation which relates directly
or indirectly to the Business;

                    (iv) the Seller will not, with respect to employees working
in the Business, (A) terminate the employment of any such employee other than
for cause; (B) enter into any employment agreements with respect to such
employees; (C) pay or agree to pay any bonuses or make or agree to make any
increase in the rate of wages, salaries or other remuneration of any of its
officers or salaried employees, other than in the ordinary course consistent
with past practices; (D) pay or agree to pay any pension, retirement allowance
or other employee benefit not required by any existing plan, agreement or
arrangement to any such director, officer or employee, whether past or present;
or (E) commit itself to any additional pension, profit-sharing, bonus,
incentive, deferred compensation, stock purchase, stock option, stock
appreciation right, group insurance, severance pay, retirement or other employee
benefit plan, agreement or arrangement, or to any employment or consulting
agreement with or for the benefit of any person, or to terminate or amend any of
such plans or any of such agreements in existence on the date of this Agreement;



                                     - 28 -



                    (v) the Seller will not sell, transfer, mortgage, or
otherwise dispose of, or encumber, or agree to sell, transfer, mortgage or
otherwise dispose of or encumber, any properties, real, personal or mixed which
are part of the Acquired Assets, except in the ordinary course of business or
which are not, individually or in the aggregate, material to the Business;

                    (vi) the Seller will not with respect to the Business (A)
enter into any other material obligation, agreement, commitment or contract, or
make any further additions to its property or further purchases of machinery or
equipment, except obligations, agreements, commitments or contracts for the
purchase, sale or lease of goods or services in the ordinary course of business,
consistent with past practice and not in excess of current requirements, (B)
modify or change any Material Contract except as may be required in connection
with obtaining the consents to the assignment and assumption thereof pursuant to
this Agreement, or (C) otherwise make any material change in the conduct of the
Business;

                    (vii) the Seller will not approve, recommend or undertake,
any other Acquisition Proposal, or furnish or cause to be furnished any
information concerning the Business or Acquired Assets to any Person (other than
to the Purchaser) who is interested in any such transaction;

                    (viii) the Seller will, with respect to the Business and the
Acquired Assets, maintain insurance upon all such properties and assets in
amounts and kinds comparable to that in effect on the date of this Agreement;

                    (ix) the Seller will maintain its books, accounts and
records with respect to the Business in the usual, regular and ordinary manner,
on a basis consistent with prior years;

                    (x) the Seller will keep and maintain all Government Permits
in full force and effect, continue its business pursuant to such Government
Permits and take all steps necessary to meet requirements on pending
applications for approvals, authorizations, consents, licenses, operating
authorities, certificates of public convenience, orders and permits except to
the extent that the loss of any of the above could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect;


                                     - 29 -



                    (xi) the Seller will not with respect to the Business or the
Acquired Assets (A) cancel any debts or waive any claims or rights; (B) make any
capital expenditure or commitment exceeding $1,000 in any one instance or
$10,000 in the aggregate; or (C) make any loan to, or enter into any business
transaction, agreement, arrangement or understanding of any other nature with,
any officer or director of the Seller or any associate of any such officer or
director.

             (b) Update of Schedules. The Seller will promptly notify the
Purchaser, prior to the Closing Date, of any changes in the information
contained in the Schedules or in any document or information supplied to the
Purchaser pursuant to a Schedule. Except as agreed by the Parties, such
information will not be deemed to amend such Schedules.

         7.2 Access to Information.

             (a) Between the date of this Agreement and the Closing Date, the
Seller shall give the Purchaser and its authorized representatives access during
normal business hours to all offices, warehouses and other facilities of the
Seller and to all its books and records with respect to the Business or the
Acquired Assets, will permit the Purchaser to make such inspections (including
environmental assessments) as the Purchaser may reasonably require, and will
cause its officers and employees to furnish information with respect to the
Business or the Acquired Assets as the Purchaser may from time to time
reasonably request.

             (b) The Seller and the Purchaser shall preserve all books and
records relating to the Business or to the transactions contemplated in this
Agreement for a period of seven years. In addition to the Seller's rights under
this Agreement to have full access to and to inspect and copy the Books and
Records transferred to the Purchaser, subsequent to the Closing Date, if there
is a legitimate purpose (including the preparation of Tax Returns) or if there
is an audit by the IRS, other Governmental Authority inquiry, or litigation or
prospective litigation to which the Seller or the Purchaser is, or may become, a
party, making necessary the Seller's access to the records of the Business or
the records of the Purchaser related to the Business or making necessary the
Purchaser's access to records of the Seller related to the Business, each Party
shall allow representatives of the other Party access to such records at such
Party's place of business for the sole purpose of obtaining information for use
described in this Agreement.

             (c) The Seller and the Purchaser acknowledge that all customer
lists and records and other information pertaining to the Business are
proprietary and confidential information and that all such lists, records, and
information are the property of the Seller ("Confidential Material"). The
Purchaser agrees that neither it nor any of its representatives will (i) use any
such material for any purpose not related to the transactions contemplated by
this Agreement or (ii) disclose any such material to anyone except its
representatives who may need such information to perform their respective duties
and have been informed of its confidential nature and directed to treat it



                                     - 30 -


confidentially. If the transactions contemplated by this Agreement are not
consummated, the Purchaser agrees that it and its representatives will return
any written Confidential Material in their possession, or will destroy and will
not retain any such material, any copies thereof or any notes or memoranda made
using such material. The Purchaser agrees that monetary damages alone would not
be a satisfactory remedy for a breach of this Section 6.2(c), and that if this
Section 6.2(c) is breached, the Seller is entitled to injunctive relief as well
as monetary damages. This Section 6.2(c) shall survive any termination of this
Agreement.

         7.3 Additional Agreements. Subject to the terms and conditions in this
Agreement, each of the Parties agrees to use its reasonable commercial efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper, or advisable under applicable laws and regulations
(including the making of any necessary regulatory filings) to consummate and
make effective the transactions contemplated by this Agreement and to cooperate
with each other in connection with the foregoing, including using their
respective reasonable commercial efforts to fulfill all conditions of this
Agreement. If, at any time after the Closing Date, any further action is
necessary or desirable to carry out the purposes of this Agreement, the Parties
shall use their reasonable commercial efforts take all such necessary action.

         7.4 Public Announcements. None of the Parties shall make any public
disclosure of this Agreement or the transactions contemplated by this Agreement
without the prior written consent of the other Party except as and to the extent
that such Party shall be obligated by law, rule or regulation.

         7.5 Consents. The Seller and HD shall obtain, on or before the Closing
Date, consent to assignment for all of the Subcontract Agreements set forth on
Schedule 2.1(d), the Equipment Leases set forth on Schedule 5.7 and the consents
identified on Schedule 7.5 (the "Required Consents") and shall, subject to the
provisions of Section 2.3 hereof, use reasonable commercial efforts to attempt
to obtain all other consents and approvals as may be required in order to enable
them to perform their obligations under this Agreement.

         7.6 Cooperation in Litigation. If, after the Closing Date, the Seller
or the Purchaser shall require the participation of officers and employees
employed by each other to aid in the defense or settlement of litigation or
claims by third parties, and so long as there exists no conflict of interest
between the Parties, the Seller and the Purchaser shall use their reasonable
efforts to make such officers and employees available to participate in such
defense, provided that the Party requiring the participation of such officers or
employees shall pay all reasonable out-of-pocket costs, charges and expenses
arising from such participation.

         7.7 Further Assurances. From time to time after the Closing Date, each
Party will, at its own expense, execute and deliver, or cause to be executed and
delivered, all such other instruments, including instruments of conveyance,
assignment and transfer and to make all filings with and to obtain all consents,
approvals or authorizations of any Governmental Authority or any other Person
under any permit, license, agreement, indenture or other instrument and take all
such other actions


                                     - 31 -



as such Party may reasonably be requested to take by the other Party, consistent
with the terms of this Agreement, to effectuate better the provisions and
purposes of this Agreement and the transactions contemplated by this Agreement.

         7.8 Employment Matters.

             (a) Effective as of the close of business on the Closing Date,
Seller shall terminate the service of all of its Employees. The Seller shall
terminate effective as of the Closing Date all employment agreements or
arrangements it has with any of the Employees.

             (b) On the Closing Date, the Purchaser may make offers of
employment to any Employees effective as of the Effective Date. Employees who
accept employment with the Purchaser pursuant to this Agreement are hereinafter
referred to as "Hirees". Until the third anniversary of the Closing Date,
neither the Seller nor HD will, directly or indirectly, solicit or offer
employment to any Hirees during such person's term of employment with the
Purchaser.

         7.9 Employee Benefits. Except to the extent they are an Assumed
Liability, the Seller shall pay directly to each employee of the Business that
portion of all benefits (including the arrangements, plans and programs listed
in Schedule 5.11) which have been accrued on behalf of that employee (or is
attributable to expenses properly incurred by that employee) as of the Closing
Date, and the Purchaser shall assume no liability for any such benefits. No
portion of the assets of any plan, fund, program or arrangement, written or
unwritten, sponsored or maintained by the Seller (and no amount attributable to
any such plan, fund, program or arrangement) shall be transferred to the
Purchaser, and the Purchaser shall not be required to continue any such plan,
fund, program or arrangement after the Closing Date. The amounts payable on
account of all benefit arrangements shall be determined with reference to the
date of the event by reason of which such amounts become payable, without regard
to conditions subsequent, and the Purchaser shall not be liable for any claim
for insurance, reimbursement or other benefits payable by reason of any event
which occurs before the Closing Date.

         7.10 Payments Received. The Seller and the Purchaser agree that after
the Closing Date they will hold and will promptly transfer and deliver to the
other, from time to time as and when received by them, any cash, checks with
appropriate endorsements, or other property that they may receive after the
Closing Date which properly belongs to the other Party, including without
limitation any insurance proceeds, and will account to the other for all such
receipts. From and after the Closing Date, the Purchaser shall have the right
and authority to endorse without recourse the name of the Seller on any check or
any other evidences of indebtedness received by the Purchaser on account of the
Business and the Acquired Assets.

         7.11 Compliance with Bulk Sales Laws. The Purchaser and the Seller
waive compliance by the Purchaser and the Seller with the bulk sales law and any
other similar laws in any applicable jurisdiction with respect to the
transactions contemplated by this Agreement. The Seller shall indemnify the
Purchaser from, and hold it harmless against, any liabilities, damages, costs,
and


                                     - 32 -



expenses resulting from or arising out of (i) the Parties' failure to comply
with any of such laws with respect to the transactions contemplated by this
Agreement, or (ii) any action brought or levy made as a result of the Parties'
failure to comply with any of such laws, other than those liabilities which have
been expressly assumed, on such terms as expressly assumed, by the Purchaser
pursuant to this Agreement.


                                  ARTICLE VIII
              CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER

         The obligations of the Purchaser under this Agreement shall, at its
option, be subject to the satisfaction, on or before the Closing Date, of each
of the following conditions.

         8.1 Corporate Approvals. Purchaser shall have received all requisite
board and/or shareholder approvals necessary to consummate the transactions
contemplated by this Agreement.

         8.2 Due Diligence. Purchaser shall have satisfactorily concluded its
entire legal and financial due diligence of Seller.

         8.3 Representations and Warranties Accurate and Closing Certificate.
All representations and warranties of the Seller and the Shareholder contained
in this Agreement shall be true and correct in all material respects as of the
date of this Agreement and as of the Closing Date as if such representations and
warranties were made on the Closing Date, except for changes expressly
contemplated or permitted by this Agreement. The Seller and the Shareholder
shall furnish to the Purchaser an appropriate closing certificate, dated the
Closing Date, to that effect.

         8.4 Performance by the Seller and the Shareholder. The Seller and the
Shareholder shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed and complied
with by each of them on or before the Closing Date and there shall have been
delivered to the Purchaser an appropriate certificate to that effect dated the
Closing Date.

         8.5 Absence of Illegality. No statute, rule, regulation or order shall
have been enacted, entered or deemed applicable by any Governmental Authority
which would make the transaction contemplated by this Agreement illegal.

         8.6 Litigation. None of the Purchaser, the Seller, the Shareholder, the
Business or the Acquired Assets shall be subject to any order, decree or
injunction of a court or agency of competent jurisdiction which would impose
material limitations on the ability of the Purchaser to exercise full rights of
ownership of the Business or the Acquired Assets and no action, suit, proceeding
or investigation shall be pending or threatened which, in the opinion of counsel
to the Purchaser, is reasonably likely to result in any such order, decree or
injunction.



                                     - 33 -



         8.7 Approvals. The Seller and HD shall have obtained the Required
Consents.

         8.8 Transfer of Acquired Assets. The Seller shall have executed and
delivered appropriate bills of sale, deeds, assignments or such other
instruments of conveyance as the Purchaser and its counsel shall have reasonably
requested transferring the Acquired Assets, free and clear of all Liens other
than Permitted Liens.

         8.9 Assignment of Installation Contracts. HD shall have executed and
delivered appropriate assignments or such other instruments of conveyance as the
Purchaser and its counsel shall have reasonably requested transferring the
Installation Contracts.

         8.10 Real Estate Leases. Each Lessor on the real estate leases set
forth on Schedule 5.6 shall have consented to the assignment of such lease to
the Purchaser.

         8.11 Noncompetition Agreement. Seller and HD shall have entered into a
Noncompetition Agreement with Purchaser in substantially the form attached
hereto as Exhibits "A".

         8.12 Installer Agreement. HD shall have entered into an Installer
Agreement with Purchaser in substantially the form attached hereto as Exhibits
"B".

         8.13 Name Change. On or before the Closing Date Seller shall have filed
such papers as may be required to change its corporate name to one which does
not contain the words "Digital" or "Interiors".

         8.14 Books and Records. The Seller shall have delivered to the
Purchaser the Books and Records of the Business and related Acquired Assets and
Assumed Liabilities.

         8.15 Release and Termination. The Seller shall have obtained all
appropriate releases and termination statements for any Liens which do not
relate to lease transactions entered into in the ordinary course of the Business
with respect to the Acquired Assets, except for Permitted Liens and Liens
arising pursuant to Assumed Liabilities.


                                   ARTICLE IX
                CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

         The obligations of the Seller under this Agreement shall, at the option
of the Seller, be subject to the fulfillment on or before the Closing Date of
each of the following conditions.

         9.1 Representations and Warranties Accurate. All representations and
warranties of the Purchaser contained in this Agreement shall be true and
correct in all material respects as of the


                                     - 34 -


date of this Agreement and as of the Closing Date as if such representations and
warranties were made on the Closing Date, except for changes expressly
contemplated or permitted by this Agreement. The Purchaser shall furnish the
Seller an appropriate certificate, dated the Closing Date, to such effect.

         9.2 Performance by the Purchaser. The Purchaser shall have performed
and complied in all material respects with all covenants required by this
Agreement to be performed and complied with by it prior to or on the Closing
Date and there shall have been delivered to the Seller an appropriate
certificate to such effect, dated the Closing Date.

         9.3 Absence of Illegality. No statute, rule, regulation or order shall
have been enacted, entered or deemed applicable by any Governmental Authority
which would make the transactions contemplated by this Agreement illegal.

         9.4 Litigation. No order of any court or Governmental Authority shall
be in effect which restrains or prohibits the consummation of the transactions
contemplated by this Agreement and there shall not have been threatened, nor
shall there be pending any action or proceeding in any such court or before any
such Governmental Authority seeking to prohibit or delay, or challenging the
validity of, the transactions contemplated by this Agreement.

         9.5 Governmental Approvals. The Purchaser shall have obtained all
necessary approvals, consents or permits of Governmental Authorities required
for the performance by the Purchaser of its obligations under this Agreement or
for the consummation of the transactions contemplated by this Agreement.


                                    ARTICLE X
                                 INDEMNIFICATION

         10.1 Survival of Representations and Warranties.


             (a) Subject to Sections 10.1(b) and 10.1(c), the
representations and warranties made by the Seller and the Shareholder in this
Agreement or in any Schedule, Exhibit, certificate or other document delivered
by or on behalf of the Seller or the Shareholder pursuant to this Agreement
shall be deemed to be continuing and shall survive for a period of twenty-four
(24) months from the Closing Date (the "Survival Date").

             (b) If written notice, given in good faith, of a specific claim
with respect to the breach of any representation or warranty shall have been
made before the Survival Date, then such representation or warranty shall, with
respect to such claim, survive until the claim has been finally resolved.



                                     - 35 -



             (c) Nothing in this Section 10.1 shall terminate or affect the
obligations and indemnities of the Parties with respect to covenants and
agreements contained or referred to in this Agreement that are to be performed
by their specific terms, in whole or in part, after the Closing Date or the
dates referred to above. Any investigations made by or on behalf of the
Purchaser shall not affect the Seller's representations and warranties under
this Agreement provided, however, that each Party hereto, in entering into this
Agreement and performing at the Closing, agrees and acknowledges that it shall
not be entitled to rely on the accuracy and completeness of any representation
or warranty of another Party, including any matter set forth in any Schedule,
Exhibit, certificate or other document delivered by or on behalf of such Party
pursuant to this Agreement, if and to the extent it shall have discovered any
fact contrary to such representation or warranty during its due diligence
investigation or otherwise and shall not have given to the other party written
notice thereof prior to the date hereof.

         10.2 Indemnification by the Seller and Shareholder. The Seller and the
Shareholder shall, jointly and severally, indemnify, defend, save and hold
harmless the Purchaser and its successors and assigns, and the Purchaser's
employees, representatives, officers, directors and agents from and against any
and all Indemnified Damages arising out of or resulting from:

             (a) any breach of or inaccuracy in any representation or warranty
made by the Seller in this Agreement or in any Schedule or Exhibit to, or in any
certificate or other document furnished by the Seller pursuant to, this
Agreement, or

             (b) any breach of any covenant of the Seller contained in this
Agreement requiring performance after the Closing Date, or

             (c) the indemnification obligation contained in Section 7.11, or

             (d) any Excluded Liability, or

             (e) the value of any Acquired Assets as to which Seller cannot
deliver title and possession to Purchaser within ten (10) days after Closing.


         10.3 Purchaser's Indemnity. The Purchaser shall indemnify, defend, save
and hold harmless the Seller, the Shareholder and their respective successors
and assigns, and their respective employees, representatives, officers,
directors and agents from and against any and all Indemnified Damages arising
out of or resulting from:

             (a) any breach of or inaccuracy in any representation or warranty
made by the Purchaser in this Agreement or in any Schedule or Exhibit to, or in
any certificate or other document furnished by the Purchaser pursuant to, this
Agreement, or


                                     - 36 -



             (b) any breach of any covenant of the Purchaser contained in this
Agreement requiring performance after the Closing Date, or

             (c) any Assumed Liability.

         10.4 Limitations on Indemnity. The aggregate obligations of the Seller
and the Shareholder to indemnify the Purchaser, and the obligations of the
Purchaser to indemnify the Seller and the Shareholder, are subject to the
following limitations:

             (a) For claims arising under Section 10.2(a), the Seller and the
Shareholder shall be liable to the Purchaser only to the extent that the claims
under Section 10.2(a) exceed Ten Thousand Dollars ($10,000) in the aggregate and
thereafter the Purchaser shall be entitled to indemnification thereunder only
for the aggregate amount of such liability in excess of Ten Thousand Dollars
($10,000). The limitation in this Section 10.4(a) shall not apply to claims
arising under Section 10.2(b) through (e). In no event shall the Seller and the
Shareholder collectively be liable to the Purchaser for claims under Section
10.2(a) in excess of an aggregate amount equal to the Purchase Price.

             (b) For claims arising under Section 10.3(a), the Purchaser shall
be liable to the Seller and the Shareholder only to the extent that the claims
under Section 10.3(a) exceed Ten Thousand Dollars ($10,000) in the aggregate and
thereafter the Seller and the Shareholder shall be entitled to indemnification
thereunder only for the aggregate amount of such liability in excess of Ten
Thousand Dollars ($10,000). The limitation in this Section 10.4(a) shall not
apply to claims arising under Section 10.3(b) and (c).In no event shall the
Purchaser be liable to the Seller and the Shareholder for claims under Section
10.3(a) in excess of an aggregate amount equal to the Purchase Price.

             (c) All Indemnified Damages to which an indemnified party may be
entitled pursuant to the provisions of this Article shall be net of any
insurance coverage with respect thereto. No director or officer of an
indemnifying party shall have any liability to an indemnified party as a result
of a breach of a representation or warranty contained in this Agreement.

             (d) Notwithstanding any other provision of this Agreement, neither
the Purchaser nor the Seller or the Shareholder shall be liable under this
Article X for Indemnified Damages to the extent, if any, that any such
Indemnified Damages results from a failure on the part of any Indemnified Party
to exercise good faith in no jeopardizing or prejudicing the interests of the
Indemnifying Party.

         10.5 Setoff. Purchaser will be entitled to setoff from its payment
obligations under Sections 2.7 and 3.2, on a dollar-for-dollar basis, an
aggregate amount equal to the



                                     - 37 -



indemnification obligations of Seller and Shareholder under this Article X,
provided that, in the case of claims under Section 10.2(a) only, the limitation
amount set forth in Section 10.4(a) has been reached or exceeded. To the extent
setoff is elected, Purchaser shall so notify Seller and Shareholder and shall
make the setoff against the payments as they become due.

         10.6 Claims for Indemnification.

             (a) Whenever any claim for indemnification shall arise under this
Article X, the Party asserting such claim (the "Indemnified Party") shall
promptly notify the other Party (the "Indemnifying Party") of the claim and,
when known, the facts constituting the basis for such claim; provided, however,
that no delay on the part of the Indemnified Party in giving notice shall
relieve the Indemnifying Party of any obligation to indemnify unless (and then
solely to the extent that) the Indemnifying Party is prejudiced by such delay.
If any claim for indemnification under this Agreement resulting from or in
connection with legal proceedings by a third party, such notice shall also
specify, if known, the amount or an estimate of the amount of the liability
arising from such proceedings.

             (b) If any claim is asserted by a third party against the
Indemnified Party for which the Indemnifying Party may be responsible under this
Agreement (a "Third Party Claim"), written notice of such Third Party Claim
shall be given to the Indemnifying Party as promptly as practicable; provided,
however, that no delay on the part of the Indemnified Party in giving notice
shall relieve the Indemnifying Party of any obligation to indemnify unless (and
then solely to the extent that) the Indemnifying Party is prejudiced by such
delay. The Indemnifying Party shall be entitled, if the Indemnifying Party so
elects, to take control of the defense and investigation of such Third Party
Claim and to employ and engage attorneys of its own choice to handle and defend
such Third Party Claim, at the Indemnifying Party's cost, risk and expense, and
such defense shall include all proceedings and appeals which counsel for the
Indemnified Party shall deem appropriate. The Indemnified Party shall cooperate
in all reasonable respects, at the Indemnifying Party's cost and expense, with
the Indemnifying Party and such attorneys in the investigation and defense of
such claim (including any appeal); provided, however, that the Indemnified Party
may, at its own cost, risk and expense, participate in any such investigation
and defense of any Third Party Claim.

             (c) Notwithstanding the provisions of the previous subsection of
this Article, until the Indemnifying Party shall have assumed the defense of any
such Third Party Claim, the defense shall be handled by the Indemnified Party.
Furthermore, if a judgment against the Indemnified Party will, in the good faith
opinion of the Indemnified Party, establish a custom or precedent which will be
materially adverse to the best interests of its continuing business, the
Indemnifying Party shall not be entitled to assume the defense of the Third
Party Claim and the defense shall be handled by the Indemnified Party. If the
defense of the Legal Action is handled by the Indemnified Party under the
provisions of this subsection, the Indemnifying Party shall pay all legal and
other expenses reasonably incurred by the Indemnified Party in conducting such
defense.


                                     - 38 -



             (d) Unless previously authorized by the Indemnified Party, the
Indemnifying Party shall not consent to a settlement of, or the entry of any
judgment arising from, any Third Party Claim without the prior written consent
of the Indemnified Party which consent shall not be unreasonably withheld.
Without limiting the generality of the foregoing, it shall not be deemed
unreasonable to withhold consent to a settlement involving injunctive or other
equitable relief against the Indemnified Party or its assets, employees or
business, or relief which the Indemnified Party reasonably believes could
establish a custom or precedent which will be materially adverse to the best
interests of its continuing business. If the Indemnifying Party does not assume
the defense of any Third Party Claim in accordance with the terms of this
Section 10.6, the Indemnified Party may defend against such Third Party Claim in
such manner as it may reasonably deem appropriate. The Indemnified Party shall
not consent to a settlement of, or the entry of any judgment arising from, any
Third Party Claim, without the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld. Without limiting the
generality of the foregoing, it shall not be deemed unreasonable to withhold
consent to a settlement involving injunctive or other equitable relief against
the Indemnified Party or its assets, employees or business, or relief which the
Indemnifying Party reasonably believes could establish a custom or precedent
which will be materially adverse to the best interests of its continuing
business.

         10.7 Remedies. The indemnification provided in this Article X shall,
except for fraud, constitute the exclusive remedy of each of the Parties for any
breach of the representations and warranties in this Agreement, any breach of
any covenant, condition or undertaking contained in this Agreement requiring
performance after the Closing Date by any other Party hereto, and any liability
for Excluded Liabilities or Assumed Liabilities regardless of whether any claims
or causes of action asserted with respect to such matters are brought in
contract, tort or any other legal theory whatsoever.

         10.8 Resolution Period; Arbitration; Litigation. During the ten (10)
Business Day period following the Seller's receipt of the Purchaser's notice of
a claim for indemnification ("Resolution Period"), the Parties shall negotiate
in good faith to resolve the Purchaser's claim for indemnification. If the
Parties are unable to resolve any claim during the Resolution Period, then,
promptly following the expiration of the Resolution Period, if the matter in
controversy is for an amount less than FIFTY THOUSAND DOLLARS ($50,000.00), the
Parties shall submit the matter for final binding arbitration in Ft. Lauderdale,
Florida in accordance with the then current rules of the American Arbitration
Association. The arbitrator's decision shall be final, conclusive and binding on
the Parties. The cost of the arbitration shall be borne by the Seller and the
Purchaser equally, unless the arbitrator decides that the fee shall be borne in
unequal proportions. If the matter in controversy is FIFTY THOUSAND DOLLARS
($50,000.00) or more, either Party shall have the right to commence an action to
adjudicate such matter in any court of competent jurisdiction. In the event of
litigation, each Party shall bear its own costs. The decision of the arbitrator
resulting from any such arbitration or court from any such litigation shall be
in writing and shall promptly be delivered to both the Purchaser and the Seller,
with a copy to counsel for both parties.


                                     - 39 -





                                   ARTICLE XI
              ADDITIONAL AGREEMENTS OF THE SELLER AND THE PURCHASER

         11.1 Seller's Accounts Receivable. At Closing the Seller shall deliver
to the Purchaser a complete and accurate list of the Seller's accounts
receivable arising out of the operation of the Business prior to the Effective
Date (the "Receivables"). The Purchaser, on the Seller's behalf, shall accept
payment of the Seller's Receivables, at no charge to the Seller, for a period of
one hundred eighty (180) days (the "Receivables Collection Period") after the
Closing Date and the Purchaser shall turn over to the Seller on a monthly basis
during the Receivables Collection Period all of the payments so accepted.
Payments received with respect to the Receivables shall be matched with invoices
or applied pursuant to any remittance advice to the extent possible. All monies
collected from account debtors of the Receivables which cannot be matched to
invoices or which are not accompanied by remittance advice shall be applied to
existing balances due as of the Closing Date until such balances have been paid
in full. Purchaser and Seller shall not instruct account debtors as to the
manner in which they should request payment application. Purchaser will take no
actions with respect to the Receivables which would cause the Receivables to
become uncollectible. The Purchaser's responsibility so far as said collection
is concerned, is only to accept monies or other payments made on said accounts
receivable and shall not include any obligation to attempt to enforce payment
thereof, or to send out bills or statements therefor. However, at the Seller's
request, the Purchaser agrees to send out a maximum of three statements for each
account during the Receivables Collection Period. The Seller shall pay the
reasonable expenses for such mailings. No adjustments shall be made on any such
accounts receivable by the Purchaser without the written permission of the
Seller or its representative. Any mail delivered to the Purchaser after the
Receivables Collection Period which is addressed to the Seller shall be held
unopened by the Purchaser and turned over to the Seller or its representative.

         11.2 Post Closing Assistance. Following the Closing, Purchaser will
make available to Seller such of its personnel as may be reasonably required to
aid Seller in preparing its final tax returns and other reports.


                                   ARTICLE XII
                                   TERMINATION

         This Agreement may be terminated, by written notice promptly given to
the other Party, at any time before the Closing Date as follows:

             (a) by mutual written consent of the Purchaser and the Seller; or

             (b) by either the Purchaser or the Seller, if a court of competent
jurisdiction or other Governmental Authority shall have issued an order, decree
or


                                     - 40 -



ruling or taken any other action, in each case permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement and such order, decree, ruling or other action shall have become final
and nonappealable; or

             (c) by either the Purchaser or the Seller, if the Closing shall not
have occurred on or before April 30, 2005, unless the absence of such occurrence
shall be due to the failure of the Party seeking to terminate this Agreement (or
its subsidiaries or Affiliates) to perform in all material respects each of its
obligations under this Agreement required to be performed by it on or before the
Closing Date; or

             (d) by the Purchaser, (A) at any time if the representations and
warranties of the Seller and Shareholder contained in Article V are found to
have been incorrect in any material respect when made, or (B) at any time if the
Seller or Shareholder fail to perform in any material respect any of the
covenants contained in Article VI required to be performed by it before such
time; or

             (e) by the Seller, (A) at any time if the representations and
warranties of the Purchaser contained in Article VI are found to have been
incorrect in any material respect when made, or (B) at any time if the Purchaser
fails to perform in any material respect any of the covenants contained in
Article VII required to be performed by it before such time.

             If this Agreement is terminated pursuant to this Article XII, this
Agreement shall become void and have no effect, without any liability on the
part of any of the Parties or their directors or officers or stockholders with
respect to this Agreement except to pay such expenses as are required of a Party
and to comply with the confidentiality provisions of Section 7.2(c), but such
termination shall not constitute a waiver by any Party of any claim it may have
for damages caused by reason of a material breach of a representation, warranty
or covenant made by any other Party.


                                  ARTICLE XIII
                                OTHER PROVISIONS

         13.1 Complete Agreement. This Agreement, including the Schedules and
Exhibits and the documents referred to in this Agreement, shall constitute the
entire agreement between the Parties with respect to the subject matter of this
Agreement and shall supersede all previous and contemporaneous negotiations,
commitments and writings with respect to such subject matter.

         13.2 No Waiver. No failure of any Party to exercise any power given it
under this Agreement, or to insist upon strict compliance with any provision of
this Agreement, and no custom or practice of the Parties at variance with the
terms of this Agreement shall constitute a waiver of any Party's right to demand
strict compliance with the terms of this Agreement.


                                     - 41 -




         13.3 Discharge, Amendment. No release, discharge, amendment,
modification, or waiver of this Agreement or any of its provisions shall be
effective unless contained in an instrument in writing signed on behalf of each
of the Parties by their authorized representatives.

         13.4 Notices. All notices or other communications required or permitted
under this Agreement shall be in writing and shall be given by (i) certified
mail, (ii) recognized commercial overnight courier, (iii) facsimile transmission
with a confirming copy by certified mail or recognized commercial overnight
courier, or (iv) e-mail with a confirming copy by certified mail or recognized
commercial overnight courier, all addressed as follows.

         If to the Purchaser:

            180 Digital Interiors, Inc.
            6365 NW 6 Way, Suite 200
            Ft. Lauderdale, FL 33309
            Attention: Robert R. Newell, CBDO
            Facsimile: 954.489.9745
            E-Mail:  RNewell@180connect.net

         with a copy to

            Rhoads & Sinon LLP
            One S. Market Square
            P.O. Box 1146
            Harrisburg, Pennsylvania  17108
            Attention:  John P. Manbeck, Esq.
            Facsimile:  717.231.6694
            E-Mail:  JManbeck@rhoads-sinon.com

or to such other Person or at such other place as the Purchaser shall furnish to
the Seller or Shareholder in writing, and

         If to the Seller or Shareholder to:

            Digital Interiors Inc.
            Home Director, Inc.
            2525 Collier Canyon Road
            Livermore, CA 94551
            Attn:  Michael D. Liddle, President & CEO
            Facsimile:  925.243.1745
            E-mail:  mliddle@homedirector.com


                                     - 42 -



         with a copy to

                  __________________

                  __________________
                  Attn:  ________________
                  Facsimile:  ___.___.____
                  E-Mail: _______@________.___

or to such other Person or at such other place as the Seller or Shareholder
shall furnish to the Purchaser in writing.

         Any notice delivered by certified mail shall be effective on the third
Business Day after deposited in the United States mail. Any notice delivered by
recognized commercial overnight courier shall be effective on the next Business
Day after delivery to the recognized commercial overnight courier. Any notice
delivered by facsimile transmission or e-mail shall be effective on the day of
transmission, if transmitted prior to 3:00 p.m. prevailing Eastern time.

         13.5 Expenses. The Parties shall pay their own expenses incident to the
preparation of this Agreement and the consummation of the transactions
contemplated in this Agreement.

         13.6 Governing Law. The interpretation and construction of this
Agreement, the obligations of the Parties, and any claims or disputes relating
to this Agreement, shall be governed by and construed in accordance with the
domestic laws of the State of Florida excluding the choice or conflicts of law
rules of that state which might otherwise be applicable. The Parties consent to
the jurisdiction of the state and federal courts sitting in the State of
Florida, agree that any proceeding in connection with any claim or dispute
relating to this Agreement may be conducted in such courts, and waive any
defense of lack of personal jurisdiction or improper or inconvenient venue. THE
SELLERS, THE SHAREHOLDER AND THE PURCHASER WAIVE TRIAL BY JURY AND CONSENT TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

         13.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and the successors or assigns of the
Parties, provided that the rights and obligations of the Seller in this
Agreement may not be assigned, and the rights of the Purchaser may be assigned
in whole or in part, only to an Affiliate or Affiliates of the Purchaser or to
such other entity or organization which shall succeed to substantially all the
assets of the Purchaser or its permitted successors or assigns. No assignment of
the rights of the Purchaser permitted under this Section 13.7 shall relieve the
Purchaser of its obligations under this Agreement.

         13.8 Execution in Counterparts; Facsimile Signatures. This Agreement
may be executed in one or more counterparts, all of which shall


                                     - 43 -


be considered one and the same agreement, and shall become a binding agreement
when one or more counterparts have been signed by each Party and delivered to
the other Party. A signature to this Agreement delivered by telecopy or other
artificial means shall be deemed valid if a manually-signed copy of such
signature is delivered after such telecopy or other signature is delivered.

         13.9 No Third Party Beneficiaries. The Parties shall have the sole
right to enforce the performance of the provisions of this Agreement and the
sole right to receive any amounts payable by the Parties pursuant to this
Agreement, and no other Person shall be entitled to, or shall have any claim,
right, title or interest to or in any such amounts by virtue of this Agreement.
This Agreement is personal to the Parties, and is not intended for the benefit
of, and is not intended to be relied upon by, any other Person and no such
Person (or any other Person acting on its behalf) shall be entitled to the
benefit of or to enforce this Agreement.



                                     - 44 -




         This Agreement has been executed and delivered by the Parties on the
day and date first above written.

                                             PURCHASER:
                                             180 DIGITAL INTERIORS, INC.

                                             By: /s/ Robert R. Newell
                                                 -----------------------------
                                             Name:   Robert R. Newell
                                             Title:  Chief Business
                                                     Development Officer

                                             SELLER:
                                             DIGITAL INTERIORS INC.

                                             By: /s/ Michael Liddle
                                                 -----------------------------
                                             Name:  Michael Liddle
                                             Title: President & Chief
                                                    Executive Officer


                                             SHAREHOLDER:
                                             HOME DIRECTOR, INC.

                                             By: /s/ Michael Liddle
                                                 -----------------------------
                                             Name:  Michael Liddle
                                             Title: President & Chief
                                                    Executive Officer


                                     - 45 -




                                   EXHIBIT 1.4

                                   DEFINITIONS

         "Acquisition Proposal" shall mean any offer or proposal for, or any
indication of interest in, directly or indirectly the purchase of the Business
or Acquired Assets or any merger or other business combination involving the
Business or Acquired Assets, other than the transactions contemplated by this
Agreement.

         "Affiliate" shall have the meaning set forth in Rule 12b-2 of the
regulations under the Securities Exchange Act of 1934.

         "Business Day" means any day other than (i) a Saturday, Sunday, legal
holiday, or (ii) any other day upon which banks in Pennsylvania are permitted or
required to be closed.

         "Day" or "day" means a calendar day.

         "Environmental Law" shall mean (i) any federal, state and local law,
statute, ordinance, rule, regulation, license, permit, authorization, approval,
consent, court order, judgment, decree, injunction, code, requirement or
agreement with any governmental entity, relating to pollution (or the cleanup of
the environment), human health or the protection of air, water vapor, surface
water, groundwater, drinking water supply, land (including its surface and
subsurface), plant and animal life or any other natural resource, or concerning
exposure to, or the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, production or disposal of
Hazardous Substances, in each case as amended, and as now or hereafter in
effect, and (ii) any common law or equitable doctrine (including, without
limitation, injunctive relief and tort doctrines such as negligence, nuisance,
trespass and strict liability) that may impose liability or obligations for
injuries or damages due to or threatened as a result of the presence of,
exposure to, or ingestion of, any Hazardous Substance. The term Environmental
Law includes, without limitation, the Federal Comprehensive Environmental
Response Compensation and Liability Act of 1980; the Superfund Amendments and
Reauthorization Act; the Federal Water Pollution Control Act; the Federal Clean
Air Act; the Federal Clean Water Act; the Federal Resource Conservation and
Recovery Act of 1976 (including the Hazardous and Solid Waste Amendments
thereto); the Federal Solid Waste Disposal Act; the Federal Toxic Substances
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Federal
Occupational Safety and Health Act of 1970; and any similar laws in effect in
the State of Texas, in the case of each, as amended, and as now in effect.

         "Financial Statements" shall mean the balance sheets with respect to
the Business at December 31, 2000, December 31, 2001, December 31, 2002 and
December 31, 2003 and the related statements of income for the fiscal years or
period then ended.






         "Governmental Authority" means any nation or government, any state,
regional, local or other political subdivision, and any entity or official
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

         "Hazardous Substances" shall mean any substance presently listed,
defined, designated, considered or classified as hazardous, toxic, radioactive
or dangerous, or otherwise regulated, under any Environmental Law, whether by
type or by quantity, including any substance containing any such substance as a
component. Hazardous Substance includes, without limitation, any toxic waste,
pollutant, contaminant, hazardous substance, toxic substance, hazardous waste,
special waste, industrial substance or waste, petroleum, petroleum product, or
petroleum-derived substance or waste, radon, radioactive material, asbestos,
asbestos-containing material, urea formaldehyde foam insulation, lead and
polychlorinated biphenyl.

         "Indemnified Damages" mean any costs, losses, liabilities, claims and
expenses, including reasonable legal fees and costs of investigation.

         "Intellectual Property" means, except for any such intellectual
property of the Seller that is included in the Excluded Assets:

             (a) any invention (whether patentable or unpatentable and whether
or not reduced to practice), any improvements to any invention, and any patent,
patent application, or patent disclosure, together with any reissuance,
continuation, continuation-in-part, revision, extension, or reexamination of any
patent,

             (b) any trademark, service mark, trade dress, logo, trade name, or
corporate name, together with any translation, adaptation, derivation, or
combination and including any associated goodwill, and any application,
registration, or renewal,

             (c) any copyrightable work, any copyright, and any application,
registration, or renewal,

             (d) any mask work and any application, registration, or renewal,

             (e) any trade secret or confidential business information
(including any idea, research and development, know-how, formula, composition,
manufacturing and production process or technique, technical data, design,
drawing, specification, customer or supplier list, pricing and cost information,
and business and marketing plan or proposal),

             (f) any computer software and related licenses (including data and
related documentation),





             (g) any other proprietary right, and

             (h) any copies or tangible embodiment of any Intellectual Property.

         "IRS" means the United States Internal Revenue Service.

         "Lien" means any mortgage, pledge, lien, charge, security interest or
other encumbrance.

         "Material Adverse Effect" means (a) with respect to the Seller, a
material adverse effect on (i) the Acquired Assets or the Business or (ii) the
ability of the Seller to consummate the transactions contemplated by this
Agreement, and (b) with respect to the Purchaser or any other Person, a material
adverse effect on (i) the business, assets, financial condition, results of
operations or prospects of the Purchaser or such Person or (ii) the ability of
the Purchaser to consummate the transactions contemplated by this Agreement.

         "Permitted Liens" means (A) Liens for Taxes, the payment of which is
not yet delinquent or which are being contested in good faith and by appropriate
proceedings with adequate reserves set aside on the books of the Business for
such Taxes in accordance with GAAP; (B) materialmen's warehousemen's, mechanics'
or other Liens arising by operation of law in the ordinary course of business
for sums not due and which do not materially detract from the value of such
assets or properties or materially impair the operation of the Business; and (C)
statutory Liens incurred in the ordinary course of business in connection with
worker's compensation, unemployment insurance, or other forms of governmental
insurance or benefits and (D) the security interests or other encumbrances
identified on Schedule 2.4 which shall not be discharged as of Closing, but
which shall be transferred to and assumed by the Purchaser.

         "Person" means an individual, corporation, partnership, limited
liability company, association, trust, joint venture, unincorporated
organization, other entity or group.

         "Tax" or "Taxes" shall mean taxes, fees, levies, duties, tariffs,
imposts, and governmental impositions or charges of any kind in the nature of
(or similar to) taxes, payable to any federal, state, local or foreign taxing
authority, including (without limitation) (i) income, franchise, profits, gross
receipts, ad valorem, net worth, value added, sales, use, service, real or
personal property, special assessments, capital stock, license, payroll,
withholding, employment, social security, workers' compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premiums, windfall profits, transfer and gains taxes, and (ii) interest,
penalties, additional taxes and additions to tax imposed with respect thereto.






         "Tax Returns" shall mean returns, reports, and information statements
with respect to Taxes required to be filed with the IRS or any other federal,
foreign, state or provincial taxing authority, domestic or foreign, including,
without limitation, consolidated, combined and unitary tax returns.






                          DEFINITIONAL CROSS-REFERENCES

         The following terms are defined in the following provisions of this
Agreement.

"Acquired Assets"                           Section 2.1
"Acquired Assets Requiring Consent"         Section 2.3(a)(i)
"Agreement"                                 Introductory paragraph
"Assumed Liabilities"                       Section 2.4(a)
"Book and Records"                          Section 2.1(k)
"Business"                                  Background
"Business Contracts"                        Section 2.1(e)
"Closing Date"                              Section 4.1
"Code"                                      Section 2.8
"Confidential Material"                     Section 7.2(c)
"Current Items"                             Section 2.1(b)
"ERISA"                                     Section 5.11(d)(i)
"Employee Benefit Plans"                    Section 5.11(a)
"Employees"                                 Section 5.10(a)
"Environmental Claims"                      Section 5.19(e)
"Environmental Permits"                     Section 5.19(a)
"Equipment Leases"                          Section 2.1(f)
"Excluded Assets"                           Section 2.2
"Excluded Liabilities"                      Section 2.4(b)
"Facility"                                  Section 5.19(a)
"Fixed Assets"                              Section 2.1(a)
"GAAP"                                      Section 1.3
"Government Permits"                        Section 5.18
"HD"                                        Introductory paragraph
"Hirees"                                    Section 7.8
"Immigration Act"                           Section 5.10(n)
"Indemnified Party"                         Section 10.6(a)
"Indemnifying Party"                        Section 10.6(a)
"Intellectual Property"                     Section 2.1(j)
"Inventory"                                 Section 2.1(c)
"Leased Real Property"                      Section 5.6
"Material Contracts"                        Section 5.8
"Non-Assignable Asset"                      Section 2.3(a)
"Party" or "Parties"                        Introductory paragraph
"Permits"                                   Section 2.1(l)
"Purchase Price"                            Section 2.6
"Purchaser"                                 Introductory paragraph



"Real Property"                             Section 5.6
"Real Property Leases"                      Section 2.1(f)
"Receivables"                               Section 11.1
"Receivables Collection Period"             Section 11.1
"Required Consents"                         Section 7.5
"Resolution Period                          Section 10.8
"Seller"                                    Introductory paragraph
"Shareholder"                               Introductory paragraph
"Subcontract Agreements"                    Section 2.1(d)
"Survival Date"                             Section 10.1(a)
"Third Party Claim"                         Section 10.6(b)
"Used Real Property"                        Section 5.6









                                LIST OF SCHEDULES

Schedule 2.1(a) Fixed Assets
Schedule 2.1(d) Subcontract Agreements
Schedule 2.2(b) Trade Accounts Receivable
Schedule 2.4    Assumed Liabilities
Schedule 2.5    Business Contracts
Schedule 2.8    Allocation of Purchase Price
Schedule 5.1(a) Good Standing Certificates of Seller
Schedule 5.1(b) Good Standing Certificates of HD
Schedule 5.3    No Conflict
Schedule 5.4    Financial Statements
Schedule 5.5    Absence of Changes
Schedule 5.6    Real Property Leases
Schedule 5.7    Equipment Leases
Schedule 5.8    Material Contracts
Schedule 5.9    Intellectual Property
Schedule 5.10   Employment Matters
Schedule 5.11   Employee Benefit Plans
Schedule 5.12   Tax Audits and Payment of Taxes
Schedule 5.13   Liabilities
Schedule 5.14   Absence of Litigation
Schedule 5.17   OSHA
Schedule 5.18   Ability to Conduct the Business; Compliance
Schedule 5.19   Environmental Matters
Schedule 7.5    Consents

Schedule A      Unit Prices
Schedule B      Limited Warranty





                                    EXHIBIT A

                            NON-COMPETITION AGREEMENT





                            NON-COMPETITION AGREEMENT


         This NON-COMPETITION AGREEMENT made as of the 16th day of March, 2005
(the "AGREEMENT") is by and among 180 CONNECT INC., a Nevada corporation
("180"); DIGITAL INTERIORS INC., a California corporation ("DI") and HOME
DIRECTOR, INC., a Delaware corporation, the sole shareholder of DI ("HD").

         WHEREAS 180 Digital Interiors, Inc. a wholly owned subsidiary of 180
has purchased from DI certain assets which are used in connection with DI's
business of installing, connecting, integrating and activating internet home
networks from facilities at the four (4) locations in Livermore and Montclair,
California; Colorado Springs, Colorado and The Woodlands, Texas (the
"Purchase"); and

         WHEREAS HD is the sole shareholder of DI and as such is the owner of
all of the issued and outstanding capital stock of DI; and

         WHEREAS DI and HD have agreed to execute this Agreement, voluntarily,
as a condition of and consideration for the Purchase;

         NOW, THEREFORE, in consideration of the premises, the mutual covenants
hereinafter set forth, the terms and conditions of the Purchase by 180 and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

                                    ARTICLE 1
                                   DEFINITIONS
                                   -----------

1.1      DEFINITIONS
         -----------

         As used herein, the following terms have the following meanings:

         "AFFILIATE" means, with respect to any Person, any other Person that
         directly or indirectly through one or more intermediaries, controls, is
         controlled by or is under common control with, that Person. The term
         "control" (including, with correlative meaning, the terms "controlled
         by" and "under common control with"), as used with respect to any
         Person, means the possession, directly or indirectly, of the power to
         elect a majority of the board of directors or to direct or cause the
         direction of the management and policies of such Person, whether
         through the ownership of voting securities or other ownership
         interests, by Contract, family relationship or otherwise and, in any
         event and without limitation of the foregoing, any Person owning 10% or
         more of the voting securities or other ownership interests of another
         Person shall be deemed to control that Person.

         "ASSOCIATE", when used to indicate a relationship with any Person,
         means (i) a body corporate of which that Person beneficially owns or
         controls, directly or indirectly, shares or securities currently
         convertible into shares carrying more than 10% of the voting rights



         under all circumstances or under any circumstances that have occurred
         and are continuing, or a currently exercisable option or right to
         purchase those shares or those convertible securities; (ii) a partner
         of that Person acting on behalf of the partnership of which they are
         partners; (iii) a trust or estate in which that Person has a
         substantial interest or in respect of which he serves as a trustee or
         in a similar capacity; (iv) a spouse of that Person; or (v) a relative
         of that Person or of her spouse if that relative has the same residence
         as that Person.

         "BUSINESS" has the meaning set forth in Subsection 2.1(a).

         "COMPETE" means directly or indirectly: (i) owning, controlling,
         financing, managing, operating, investing in (other than investments in
         publicly owned companies which constitute not more than 2% of the
         voting securities of such public companies), promoting or engaging in
         any Competitive Business; (ii) working for, advising, consulting,
         representing, or providing information or services to a Competitive
         Business, as a director, officer, employee, agent, employee or
         otherwise; (iii) inducing or influencing or attempting to induce or
         influence any employee of 180 or any of its Affiliates or Associates to
         discontinue, reduce or modify his or her employment with 180 or
         Affiliate or Associate; (iv) hiring, employing or otherwise engaging
         the services of, or offering employment to any employee, agent,
         consultant or independent contractor of 180 or any Affiliate or
         Associate; (v) soliciting business from any client or customer of 180
         or any Affiliate or Associate; (vi) inducing or influencing any client
         or customer of 180 or any Affiliate or Associate to (A) discontinue,
         reduce or modify its business relationship with 180 or any Affiliate or
         Associate, (B) to commence doing business with or increase the amount
         of business done with a Competitive Business, or (C) to hire another
         person or entity to provide services being provided by 180; or (vii)
         using Confidential Information for personal gain.

         "COMPETITIVE BUSINESS" means any (i) Person, business or concern
         engaged or planning to engage in activities that are the same or
         similar to the Business or any existing or planned business activities
         of 180 at any time, or (ii) any Person, business or concern that owns,
         invests in, operates, manages or controls any entity referred to in
         clause (i) of this definition.

         "CONFIDENTIAL INFORMATION" means information, technology, material or
         other property of any kind which is confidential or proprietary to 180
         or any Affiliate or Associate or to any supplier, customer, client,
         agent, employee, director or officer of 180 or any Affiliate or
         Associate, including without limitation: (i) the names, addresses, and
         purchasing history of and any other information about the customers,
         clients, employees, consultants, agents, suppliers or other business
         associates of 180 or any Affiliate or Associate; (ii) Proprietary
         Rights of 180 or any Affiliate or Associate whether owned, licensed or
         otherwise held or used; (iii) all current and future Inventions of 180
         or any Affiliate or Associate; (iv) information relating to the past,
         present and contemplated business plans, financial condition or
         financial results, practices, resolutions, products, strategies,
         pricing policies and lists, services, methods of production and
         operation, business processes, marketing and marketing plans,
         distribution, installations, facilities, machinery and equipment, and
         research and development of 180 or any Affiliate or Associate; (v)
         data,

                                      - 2 -



         correspondence, notes, memoranda, manuals, financial statements, books
         and records, documents, licensing arrangements, financing programs,
         credit terms, banking arrangements or other contracts, terms or
         negotiations of any kind whatsoever related to the assets, financial
         condition or business of 180 or any Affiliate or Associate; (vi)
         information which is instructional or informational, or promotional
         materials or manuals; (vii) any information of a confidential or
         sensitive nature which is received from or otherwise relates to any
         Competitive Business; (viii) any information, the disclosure of which
         could be reasonably expected to materially adversely affect 180 or any
         Affiliate or Associate, or affect the competitive position of 180 or
         any Affiliate or Associate; and (ix) originals, and Copies or
         Representations, of any of the foregoing; provided, however, that
         "Confidential Information" does not include information which is or
         becomes generally available to the public, other than as a result of a
         disclosure in violation of this Agreement.

         "CONTROL" in relation to a body corporate means control of the body
         corporate, and for the purposes of this Agreement, a Person or Persons
         control a body corporate and a body corporate is controlled by a Person
         or Persons if securities of the body corporate to which are attached
         more than 50% of the votes that may be cast to elect directors of the
         body corporate are held, other than by way of security only, by or for
         the benefit of that Person.

         "COPIES OR REPRESENTATIONS" means copies, versions, summaries,
         representations or depictions of any kind or produced in any manner,
         including photocopies or telefax copies, electromagnetic and electronic
         versions, computerized versions and any media on which such versions
         are recorded or stored, plans, diagrams, schematics, blue prints,
         technical drawings, technical specifications, graphics or other
         representations, lists, maps or charts.

         "PERSON" means, where applicable, any individual, partnership,
         corporation, limited liability company, association, joint stock
         company, trust, joint venture, unincorporated organization,
         governmental entity or any department, agency or division thereof.

         "PROPRIETARY RIGHTS" means all intellectual property of 180 or any
         Affiliate or Associate, including without limitation foreign and
         domestic: (i) patents, patent applications, patent disclosures and
         inventions, (ii) trademarks, service marks, trade dress, trade names,
         logos, industrial designs, internet domain names and 180's corporate
         name (in its jurisdiction of incorporation) and registrations and
         applications for registration thereof, (iii) copyrights and
         registrations and applications for registration thereof, (iv) mask
         works and registrations and applications for registration thereof, (v)
         computer software, programs, database technologies, data and
         documentation (in both source code and object code form), demo disks,
         source language statements and benchmark test results, (vi) trade
         secrets and other confidential and proprietary information (including,
         but not limited to, inventions, whether patentable or unpatentable),
         know-how, licences and copyrightable works, (vii) other confidential
         and proprietary intellectual property rights, (viii) Copies and
         Representations of the foregoing (in whatever form or medium) and (ix)
         all renewals, extensions, revivals and resuscitations of the foregoing.


                                     - 3 -



                                   ARTICLE 2
                             COVENANTS OF DI AND HD
                             ----------------------

2.1      NON-COMPETITION
         ---------------

         (a)      Acknowledgement. DI and HD acknowledge that: (i) 180 (and its
                  Affiliates, Associates and subsidiaries) as a result of the
                  Purchase is and will continue to be engaged in the business of
                  installing, connecting, integrating and activating structured
                  wiring/whole house integration networks (the "BUSINESS"); (ii)
                  180 (and its Affiliates, Associates and subsidiaries) are and
                  will be actively engaged in the Business throughout North
                  America, and the Business and its goodwill is and will be
                  national and international in scope; (iii) DI and HD are
                  familiar with DI trade secrets and with other proprietary and
                  confidential information concerning DI and the Business that
                  were acquired by 180 (and its Affiliates, Associates and
                  subsidiaries) as part of the Purchase; and (iv) HD's ownership
                  of DI placed it in a special, unique and extraordinary
                  position with respect to the Business and 180 (and its
                  Affiliates, Associates and subsidiaries) would be irreparably
                  damaged if were to violate the provisions of this section.

         (b)      Restrictions. The DI and HD covenant and agree that for a
                  period commencing on the date hereof and terminating five (5)
                  years from the date hereof, DI and HD shall not Compete in any
                  way against 180 or any Affiliate or Associate (whether such
                  Affiliate or Associate is now existing or hereafter formed) in
                  the United States of America, Canada or Mexico, unless acting
                  in accordance with 180's prior written consent.

         (c)      Permitted Activity. Nothing contained in this Agreement shall
                  prevent or restricted HD from selling its products to any
                  person.

2.2      NON-DISCLOSURE OF CONFIDENTIAL INFORMATION
         ------------------------------------------

         (a)      General Restrictions. DI and HD covenant and agree with 180
                  that DI and HD shall at all times:

                  (i)      receive and hold all Confidential Information
                           absolutely secret, undisclosed, in trust and in
                           confidence,

                  (ii)     comply with 180's policies and guidelines and use
                           their best efforts for the protection of Confidential
                           Information, and

                  (iii)    not make Copies or Representations of Confidential
                           Information.

         (b)      Disclosure. DI and HD shall not disclose any Confidential
                  Information to any Person, except:

                  (i)      with the prior written consent of 180; or


                                     - 4 -


                  (ii)     if required by a mandatory provision of applicable
                           law, provided however, that prior to any unauthorized
                           use or disclosure of Confidential Information that is
                           required by law, DI and HD shall give 180 reasonable
                           prior notice of any disclosure of Confidential
                           Information required by law and, if requested by 180,
                           shall use reasonable efforts to obtain a protective
                           order or similar protection for 180 and shall permit
                           and cooperate with any effort by 180 to obtain such
                           an order.

         (c)      Other Necessary Actions. DI and HD further agree to take all
                  reasonable and necessary steps to enforce the provisions of
                  this Section 2.2 and to take such action as is reasonably
                  necessary to ensure that no employee, agent, contractor,
                  associate, family member or other person discloses or permits
                  the disclosure of any Confidential Information.

                                   ARTICLE 3
                         INJUNCTIVE RELIEF AND INDEMNITY
                         -------------------------------

3.1      INJUNCTIVE RELIEF
         -----------------

         DI and HD understand and agree that 180 and its Affiliates and
Associates shall suffer irreparable and substantial harm in the event that DI
and/or HD breaches any of DI and HD's obligations under this Agreement and that
monetary damages shall be inadequate to compensate for the breach. Accordingly,
DI and HD agree that, in the event of a breach or threatened breach by DI and/or
HD of any of the provisions of this Agreement, 180, in addition to and not in
limitation of any other rights, remedies or damages available to 180 at law or
in equity, shall be entitled to an interim injunction, interlocutory injunction
and permanent injunction in order to prevent or to restrain any such breach by
DI and/or HD, or by any or all of DI and/or HD's partners, co-venturers,
employers, employees, servants, agents, representatives and any and all persons
or entities directly or indirectly acting for, on behalf of or with DI and/or
HD. For certainty, nothing in this Agreement related to arbitration or dispute
resolution shall preclude 180 or any Affiliate or Associate from seeking and
being granted injunctive relief.

3.2      ACCOUNTING FOR PROFITS AND INDEMNIFICATION
         ------------------------------------------

         The DI and HD agree that if DI and/or HD violates any of DI and HD's
covenants or agreements under this Agreement, 180 shall be entitled to an
accounting and repayment of all profits, compensation, royalties, commissions,
remunerations or benefits which DI and/or HD directly or indirectly shall have
realized or may realize relating to, growing out of, or in connection with any
violations, in addition to and not in limitation of any injunctive relief or
other rights or remedies to which 180 is or may be entitled to at law or in
equity or otherwise.


                                     - 5 -


                                    ARTICLE 4
                               DISPUTE RESOLUTION
                               ------------------

4.1      NEGOTIATION OF DISPUTES
         -----------------------

         In the event of a dispute between 180 and DI and/or HD arising out of
or in connection with this Agreement, the parties agree to act in good faith to
attempt to resolve such dispute by way of negotiations.

4.2      ARBITRATION
         -----------

         If negotiations pursuant to Section 4.1 do not produce satisfactory
results, any dispute, conflicts or controversies relating to or arising out of
this Agreement shall be resolved by arbitration under Title 9, United States
Code "arbitration" (the "U.S. Federal Arbitration Act"), in accordance with the
then current rules of the American Arbitration Association, or any successor, at
its office closest to Ft. Lauderdale, Florida. In the event of a conflict
between the U.S. Federal Arbitration Act and the rules of the American
Arbitration Association, the rules of the American Arbitration Association shall
govern. 180 shall select one arbitrator and DI and HD shall select one
arbitrator and the two so selected shall select a third. The arbitrators shall
be individuals skilled in the legal and business aspects of the subject matter
of this Agreement. Notice of the demand for arbitration shall be made in writing
to the other party to this Agreement and to the American Arbitration
Association. The demand shall be made within a reasonable time after the claim
or dispute has arisen. In no event shall the demand for arbitration be made
after the date when institution of legal or equitable proceedings based on the
claim or dispute would be barred by the applicable statute of limitations. The
arbitration award shall be final and binding upon the parties. Judgment upon the
award shall be binding and may be entered in any court of competent
jurisdiction.


                                    ARTICLE 5
                                  MISCELLANEOUS
                                  -------------

5.1      CONFLICTING AGREEMENTS
         ----------------------

         DI and HD represent that DI and HD's performance of all the terms of
this Agreement do not and shall not breach any fiduciary or other duty or any
covenant, agreement or understanding (including any agreement relating to any
confidential and proprietary information, knowledge or data acquired by DI and
HD in confidence, trust or otherwise prior to the Purchase) to which DI and HD
is a party or by which DI and HD may be bound. The DI and HD covenants and
agrees that DI and HD shall not disclose to 180 or an Affiliate or Associate, or
induce 180 or an Affiliate or Associate to use any confidential or proprietary
information, knowledge or data belonging to any previous employer or others. The
DI and HD further covenant and agree not to enter into any agreement or
understanding, either written or oral, in conflict with the provisions of this
Agreement.


                                     - 6 -


5.2      REASONABLENESS OF RESTRICTIONS
         ------------------------------

         DI and HD acknowledge having carefully read and considered the
provisions of this Agreement and acknowledges that 180 has permitted DI and HD
sufficient time to seek independent legal advice and, having done so or
voluntarily elected not to do so, DI and HD agree that the restrictions set
forth herein are fair and reasonable (including, without limitation, as to
duration and geographical areas) and are reasonably required for the protection
of the interests of 180 and the Business and the business of its Affiliates,
Associates, officers, directors and employees.

5.3      SEVERABILITY AND ENFORCEABILITY
         -------------------------------

         (a)      General. In the event that any provision or part of any
                  provision of this Agreement shall be deemed void or invalid by
                  a court of competent jurisdiction, the remaining provisions or
                  parts shall be and remain in full force and effect. DI and HD
                  agree that the breach or alleged breach by 180 or an Affiliate
                  or Associate of (a) any covenant contained in another
                  agreement (if any) between 180 or an Affiliate or Associate
                  and DI and/or HD or (b) any obligation owed to DI and/or HD by
                  180 or an Affiliate or Associate, shall not affect the
                  validity or enforceability of the covenants and agreements of
                  DI and HD set forth in this Agreement.

         (b)      Non-competition Covenants. With respect to the non-competition
                  covenants in Subsection 2.1(b), the parties acknowledge that
                  the Business is and will be national and international in
                  scope and that the Business and its goodwill extends to a
                  global market and, thus, the covenants in Subsection 2.1(b)
                  would be particularly ineffective if the covenants were to be
                  limited to a particular geographic area. If any court of
                  competent jurisdiction at any time deems such non-competition
                  covenants, or any part thereof, to be unenforceable because of
                  the duration or scope of such provisions, it is the intention
                  and desire of the parties that the court treat any such
                  provisions which are not fully enforceable as having been
                  modified to the extent deemed necessary by the court to render
                  them reasonable and enforceable, and that the court enforce
                  them to such extent.

5.4      AMENDMENT AND WAIVER, REMEDIES
         ------------------------------

         Except as otherwise provided herein, no modification, amendment or
waiver of any provision of this Agreement shall be effective against either
party unless such modification, amendment or waiver is approved in writing by
each of the parties. The failure of any party to enforce any of the provisions
of this Agreement shall in no way be construed as a waiver of such provisions
and shall not affect the right of such party thereafter to enforce each and
every provision of this Agreement in accordance with its terms. Any amendment,
modification or waiver hereof shall be delivered to all parties. The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies that any party may otherwise have at law or in equity.



                                     - 7 -



5.5      GOVERNING LAW
         -------------

         This Agreement shall be governed by and construed in accordance with
the laws in force in the State of Florida without giving effect to the
principles of conflicts of law. The parties hereby agree to submit to the
exclusive jurisdiction of the courts of the State of Florida with respect to any
proceeding relating to this Agreement and the enforcement thereof.

5.6      NOTICES
         -------

         All notices or other communications required or permitted under this
Agreement shall be in writing and shall be given by (i) certified mail, (ii)
recognized commercial overnight courier, (iii) facsimile transmission with a
confirming copy by certified mail or recognized commercial overnight courier, or
(iv) e-mail with a confirming copy by certified mail or recognized commercial
overnight courier, all addressed as follows.

         If to the 180:

                  180 Connect Inc.
                  6365 NW 6 Way, Suite 200
                  Ft. Lauderdale, FL 33309
                  Attention: Robert R. Newell, CBDO
                  Facsimile: 954.489.9745
                  E-Mail: RNewell@180connect.net

         with a copy to

                  Rhoads & Sinon LLP
                  One S. Market Square
                  P.O. Box 1146
                  Harrisburg, Pennsylvania 17108
                  Attention: John P. Manbeck, Esq.
                  Facsimile: 717.231.6694
                  E-Mail: JManbeck@rhoads-sinon.com

or to such other Person or at such other place as the 180 shall furnish to the
DI and HD in writing, and

         If to the DI or HD to:

                  Digital Interiors Inc.
                  Home Director, Inc.
                  2525 Collier Canyon Road
                  Livermore, CA 94551
                  Attn: Michael D. Liddle, President & CEO
                  Facsimile: 925.243.1745
                  E-mail: mliddle@homedirector.com


                                     - 8 -


         with a copy to

                  ____________________________
                  ____________________________
                  ____________________________
                  ____________________________
                  Attn:  _____________________
                  Facsimile: ___.___.____
                  E-Mail: _______@________.___

or to such other Person or at such other place as the DI or HD shall furnish to
the 180 in writing.

         Any notice delivered by certified mail shall be effective on the third
Business Day after deposited in the United States mail. Any notice delivered by
recognized commercial overnight courier shall be effective on the next Business
Day after delivery to the recognized commercial overnight courier. Any notice
delivered by facsimile transmission or e-mail shall be effective on the day of
transmission, if transmitted prior to 3:00 p.m. prevailing Eastern time.


5.7      ENTIRE AGREEMENT
         ----------------

         This Agreement contains the entire agreement and understanding by and
between 180 and DI and HD with respect to the subject matter hereof.

5.8      ASSURANCES
         ----------

         At any time or from time to time after the date hereof, the parties
agree to cooperate with each other, and at the request of any other party, to
execute and deliver any further instruments or documents and to take all such
further action as the other party may reasonably request in order to evidence or
effectuate the consummation of the transactions contemplated hereby and to
otherwise carry out the intent of the parties.

5.9      INTERPRETATION
         --------------

         The headings and other captions in this Agreement are for convenience
and reference only and are not to be construed in any way as additions or
limitations of the covenants and agreements contained in this Agreement.
References to the singular or masculine shall also or alternatively include the
feminine and plural, and vice versa.

5.10     SURVIVAL
         --------

         The covenants and agreements of DI and HD contained in this Agreement
shall survive DI and HD's for the period of survival specified, and if no period
of survival is specified, shall survive indefinitely.



                                     - 9 -


5.11     ASSIGNMENT

         This Agreement inures to the benefit of, and is binding upon the
respective successors and assigns, as applicable, of the parties. This Agreement
may be freely assigned by 180 and upon such assignment 180 shall be released
hereunder. This Agreement may only be assigned by DI and/or HD with the prior
written consent of 180.

          IN WITNESS WHEREOF this Agreement has been executed by the parties
effective the date first above written.

                                                   180 CONNECT INC.

                                                   By: /s/ Robert R. Newell
                                                      -----------------------
                                                   Name:   Robert R. Newell
                                                   Title:  Chief Business
                                                           Development Officer

                                                   DIGITAL INTERIORS INC.

                                                   By: /s/ Michael Liddle
                                                      ------------------------
                                                   Name:  Michael Liddle
                                                   Title: President & Chief
                                                          Executive Officer


                                                   HOME DIRECTOR, INC.

                                                   By: /s/ Michael Liddle
                                                      ------------------------
                                                   Name:  Michael Liddle
                                                   Title: President & Chief
                                                          Executive Officer





                                    EXHIBIT B

                               INSTALLER AGREEMENT





                          PREFERRED INSTALLER AGREEMENT
                          -----------------------------


         THIS PREFERRED INSTALLER AGREEMENT (the "Agreement") is made and
entered into this 16th day of March, 2005 (the "Effective Date"), by and between
HOME DIRECTOR, INC., a Delaware corporation ("HD"), and 180 DIGITAL INTERIORS,
INC., a Delaware corporation (hereinafter referred to as "180") (the parties
shall collectively be referred to as the Parties").

                                   WITNESSETH:

         WHEREAS, HD designs, manufactures and sells home networking solutions
that connect audio systems, video and television services, security systems and
utilities, personal computers and the Internet (the "Systems"); and

         WHEREAS, the 180 has acquired substantially all of the assets of
Digital Interiors Inc., a wholly owned subsidiary of HD which installed the
Systems; and

         WHEREAS, HD desires to grant to 180 and 180 desires to secure from HD
this Preferred Installer Agreement which provides 180 the first right to install
the Systems designed, manufactured and sold by HD within the United States in
accordance with the terms and conditions of this Agreement;

         NOW THEREFORE, in consideration of the premises, the mutual promises,
covenants and agreements of the Parties contained herein, and intending to be
legally bound hereby, the Parties hereto agree as follows:

         1. RECITALS: All of the foregoing recitals are true and correct.

         2. APPOINTMENT OF PREFERRED INSTALLER: HD hereby constitutes,
designates and appoints 180 as the preferred installer of all Systems sold by HD
within the continental United Sates, subject to the terms and conditions herein,
and 180 hereby accepts such appointment upon such terms and conditions as are
contained herein.

         3. NOTIFICATION OF SYSTEM SALES:

         (a). Prior to entering into a contract for the sale and installation of
a System (an "Installation Contract"), HD agrees to notify 180 and offer 180 the
first right to be the designated installer of the System. 180 shall have three
(3) Business Days to notify HD if it wishes to perform




the installation and, if so, the price for its installation services. 180 may
file with HD a notice of the geographical areas where it will always perform
System installation and may provide HD with a price list for specified
installation services.

         (b). With respect to all Installation Contracts where 180 will be the
System installer, the Installation Contract shall so designate 180 and shall
separately state the price of the installation services applicable to the
contract.

         4. ASSIGNMENT OF INSTALLATION CONTRACTS : HD shall assign and transfer
to 180 all of its right title and interest in the Installation Contracts that
have been accepted by 180 and the 180 shall have the benefit of, assume
responsibility for and undertake performance of the assigned Installation
Contracts. The 180 agrees to indemnify and hold HD harmless from any claims,
loss or liability arising out of the 180's performance or failure to perform any
such Installation Contract.

         5. PAYMENT FOR ASSIGNED INSTALLATION CONTRACTS:

         (a). With respect to each assigned Installation Contract, HD shall
notify the customer of the assignment and instruct the customer to make all
payments to 180.

         (b). If the assigned Installation Contract relates to a Covered Project
under the Structured Wiring Agreement between Native American Water, LLC
("NATAWA") and HD, within 60 days after the end of each Quarter or, if later,
within 45 days of 180's receipt of the NATAWA Quarterly Report, 180 shall
deliver to NATAWA (i) either a request to substantiate some or all of the
information contained in such report or (ii) a statement (a "180 Quarterly
Report") showing (1) the amounts actually received by 180 during the preceding
Quarter for installations of Wiring Products in Covered Projects, and (2)
*confidential treatment*.

         (c) HD agrees to supply to Purchaser all of the materials that may be
required for Purchaser to perform under the assigned Installation Contracts at
the unit prices set forth on Schedule A.

         (d) Purchaser's payment terms for materials supplied by HD will be net
forty-five (45) days after delivery of the materials and receipt of the invoice
therefore.

         (e). If HD is unable to timely provide the materials required to
complete an Installation Contract, 180 may acquire the required materials from
any other source. If 180's unit cost to acquire the required materials from an
other source is greater than the unit price set forth on Schedule A, 180 shall
be entitled to set off any excess against any amounts owing to HD. HD shall




not be entitled to payment of any cost saving inuring to 180 if its cost for
material from an alternative source is less than the unit price set forth on
Schedule A.

         6. PERFORMANCE:

         (a). HD shall diligently and faithfully use its best efforts to promote
the Systems, to establish and maintain relationships with developers, builders
and homeowner to enable it to generate and expand sales of the Systems and shall
continuously undertake to maintain a sufficient trained sales force to enable it
to maintain and expand sales of the Systems.

         (b). 180 shall diligently and faithfully use its best efforts to
perform the installation services for the Systems with respect to which it is
the designated installer and shall continuously undertake to maintain a
sufficient trained workforce to enable it to perform the installation services.

         7. SERVICING AND SPARE PARTS:

         (a). HD's warranty for materials and components supplied by HD shall be
as set forth in the "Limited Warranty" attached hereto as Schedule B.

         (b). HD shall provide 180 with a sufficient supply of all necessary
spare parts for warranty service repairs to the components of each System.
Special instructions and technical instructions shall be supplied by HD at its
own expense. HD shall provide any parts under warranty *confidential treatment*
180 and shall pay 180 for warranty repair services *confidential treatment*.

         8. INSTALLATION AND SERVICE RECORDS: 180 shall keep and maintain
complete and accurate records of all of its System installations and service
calls with respect to installed Systems.

         9. PRICE SCHEDULE ADJUSTMENTS: The unit prices and rates initially set
forth on Schedule A, and as later adjusted, may be adjusted by HD upon thirty
(30) days prior written notice to 180. Notwithstanding HD's notice of an
adjustment, any increase in unit prices or rates shall not be effective as to
any contracts which 180 has in place, or proposals which 180 has submitted,
unless 180 has the ability to pass such increases through to the customer.

         10. INDEMNIFICATION: HD shall defend, indemnify and hold 180 harmless
from and against any and all claims whatsoever and howsoever arising, whether
sounding in tort, contract, warranty, or otherwise, and all reasonable expenses,
including without limitation reasonable attorney's fees and court costs, arising
and resulting from any injury to or death of any person, or any damage to
property, caused by defects in the manufacture of the Systems. HD shall further
indemnify and hold 180 harmless from the actual recall or HD ordered withdrawal
costs



incurred by 180 due to defects in the System, which are not attributable to 180
or any of its affiliates.

         11. INSURANCE: HD shall maintain in full force and effect products
liability insurance coverage with a policy limit of Three Million Dollars
($3,000,000), consisting of at least One Million Dollars ($1,000,000) in primary
coverage and the remaining Two Million Dollars ($2,000,000) in an umbrella form
of excess liability coverage. All such policies shall name 180 as an additional
named insured.

         HD shall carry and maintain comprehensive general public liability
insurance, including contractual liability, automobile, bodily injury and
property damage, and workmen's compensation insurance. All such policies shall
name 180 as an additional named insured. Upon 180's request, HD shall deliver to
180 certificates of such insurance which stipulate that no less than ten (10)
days notice will be given to 180 prior to termination or reduction of the limits
of coverage.

         12. COLLATERAL ASSIGNMENT: To secure its performance as set forth in
Section 6.(a)., above, and to secure the performance of HD and its subsidiary,
Digital Interiors Inc. ("DI") under an Asset Purchase Agreement by and among
180, DI and HD dated March 16, 2005, as amended, HD shall, contemporaneous with
the execution and delivery of the Structured Wiring Agreement between Native
American Water, LLC ("NATAWA") and HD, execute and deliver to 180 a collateral
assignment of the Structured Wiring Agreement between Native American Water, LLC
("NATAWA") and HD, in the form attached hereto as Exhibit C.

         13. COST OF ENFORCEMENT: In the event that either Party initiates an
action to enforce this Agreement, the prevailing Party in such action or
proceeding shall be entitled to reimbursement of its costs and expenses,
including reasonable attorney's fees (including at the appellate level), whether
incurred in preparation for, or in contemplation of the filing of such action or
thereafter. All such expenses shall bear interest at the highest rate allowable
under the laws of the State of Florida from the date the prevailing Party pays
such expenses until repayment.

         14. RELATIONSHIP BETWEEN THE PARTIES:

         (a). Nothing in this Agreement shall be construed to create an agency
or master and servant relationship between HD and 180. Accordingly, neither
party shall be liable for any debts, accounts, obligations or other liabilities
or torts of the other party, or its agent or employees, except as this Agreement
may otherwise expressly provide.

         (b). Nothing in this Agreement shall prevent 180 from soliciting
Installation Contract customers, homeowners or others for the sale and
installation of any product that is not provided by HD as part of its Systems.



         15. TERM: This Agreement shall remain in full force and effect for an
initial term of ten (10) years from the Effective Date and shall automatically
renew and continue in effect for successive three (3) year terms unless either
Party notifies the other in writing of its intention not to renew the term of
this Agreement, which notification shall be given not less than ninety (90) days
prior to the end of the then current term.

         16. NOTICES: All notices or other communications required or permitted
under this Agreement shall be in writing and shall be given by (i) certified
mail, (ii) recognized commercial overnight courier, (iii) facsimile transmission
with a confirming copy by certified mail or recognized commercial overnight
courier, or (iv) e-mail with a confirming copy by certified mail or recognized
commercial overnight courier, all addressed as follows.

    If to 180:

         180 Digital Interiors, Inc.
         6365 NW 6 Way, Suite 200
         Ft. Lauderdale, FL 33309
         Attention: Robert R. Newell, CBDO
         Facsimile: 954.489.9745
         E-Mail: RNewell@180connect.net

    with a copy to

         Rhoads & Sinon LLP
         One S. Market Square
         P.O. Box 1146
         Harrisburg, Pennsylvania  17108
         Attention: John P. Manbeck, Esq.
         Facsimile: 717.231.6694
         E-Mail: JManbeck@rhoads-sinon.com

or to such other Person or at such other place as the 180 shall furnish to the
DI and HD in writing, and

    If to HD to:

         Home Director, Inc.
         2525 Collier Canyon Road
         Livermore, CA 94551
         Attn: Michael D. Liddle, President & CEO



         Facsimile: 925.243.1745
         E-mail: mliddle@homedirector.com

    with a copy to

         ______________________
         ______________________
         ______________________
         ______________________
         Attn:  _______________
         Facsimile: ___.___.____
         E-Mail: _______@________.___

         Any notice delivered by certified mail shall be effective on the third
Business Day after deposited in the United States mail. Any notice delivered by
recognized commercial overnight courier shall be effective on the next Business
Day after delivery to the recognized commercial overnight courier. Any notice
delivered by facsimile transmission or e-mail shall be effective on the day of
transmission, if transmitted prior to 3:00 p.m. prevailing Eastern time.

         17. CONSTRUCTION: This Agreement shall be construed in accordance with
the laws of the State of Florida. Any controversy involving the construction of
this Agreement shall be decided neutrally according to its terms and without
regard to events of authorship or negotiation. Venue for any disputes arising
hereunder shall be in a court of competent jurisdiction located in Broward
County, Florida.

         18. HEADINGS: The paragraph and section headings throughout this
Agreement are for reference purposes only, and the words contained therein shall
not be deemed to explain or aid in the interpretation, construction, or meaning
of the provisions of this Agreement.

         19. ENTIRE AGREEMENT: This Agreement contains the entire agreement
between the parties hereto and supersedes any and all prior or contemporaneous,
written or oral agreements between them with respect to the within subject
matter. There are no representations, agreements, arrangements or
understandings, oral or written, between the parties hereto relating to the
subject matter of this Agreement which are not fully expressed herein or
therein. Any amendments to this Agreement shall be in writing, signed by the
parties hereto.

         20. BINDING EFFECT: This Agreement shall be binding upon and shall
inure to the benefit of the Parties, and their successors and assigns.





         21. ASSIGNMENT: HD may not assign, by operation of law or otherwise,
its rights and obligations granted under this Agreement, without 180's prior
written consent. 180 may not assign, by operation of law or otherwise, its
rights and obligations granted under this Agreement without HD's written
consent; provided, however, that 180 may assign all or any portion of its rights
and obligations granted under this Agreement, without HD's prior approval, to
any of 180's affiliates or related companies.

         22. WAIVER: The waiver of any requirement in this Agreement by either
Party shall not be construed as a waiver of the same requirement at a subsequent
time or as a waiver of any other requirement herein contained.

         23. INVALID PROVISION: The invalidity or unenforceability of a
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.

    IN WITNESS WHEREOF this Agreement has been executed by the parties effective
the date first above written.

                                                   180 DIGITAL INTERIORS, INC.

                                                   By: /s/ Robert R. Newell
                                                       ----------------------
                                                   Name:   Robert R. Newell
                                                   Title:  Chief Business
                                                           Development Officer

                                                   HOME DIRECTOR, INC.

                                                   By: /s/ Michael Liddle
                                                       ----------------------
                                                   Name:  Michael Liddle
                                                   Title: President & Chief
                                                          Executive Officer






                                   SCHEDULE A
                                   ----------



[HOME DIRECTOR LOGO OMITTED]
      HOME DIRECTOR (TM)
----------------------------
THE POWER BEHIND INTELLIGNET



------------------------------------------------------------------------------------------------------------------------------------
                 PREFERENCE
PART NUMBER        NUMBER                           NAME                                         COMMENTS                 PRICE
------------------------------------------------------------------------------------------------------------------------------------

NCCR01            10K3062       34" Rough-In Enclosure                                                      *confidential treatment*
------------------------------------------------------------------------------------------------------------------------------------
NCCR08            2HM00710      20" Contractor Rough-in Enclosure
------------------------------------------------------------------------------------------------------------------------------------
NCCR09            2HM00711      20" Contractor Metal Cover
------------------------------------------------------------------------------------------------------------------------------------
NCCR05            2HM00601      34" Cover Assembly (Current version)
------------------------------------------------------------------------------------------------------------------------------------
NCCR04            2HM00608      34" Cover Assembly w/Clear Cover (Current version)
------------------------------------------------------------------------------------------------------------------------------------
NCCSP01           10K2500       Starter Pack 01 Trim Kit
------------------------------------------------------------------------------------------------------------------------------------
NCCSP02           10K3093       Super Starter 02 Trim Kit
------------------------------------------------------------------------------------------------------------------------------------
NCCSP06E          2HK03016      Starter Pack 06E Trim Kit
------------------------------------------------------------------------------------------------------------------------------------
NCCSP08E          2HK03018      Starter Pack 08E Trim Kit
------------------------------------------------------------------------------------------------------------------------------------
NCCBL02E          2HK03003      Basic 02E Trim Kit
------------------------------------------------------------------------------------------------------------------------------------
NCCBL04E          2HK03004      Basic 04E Trim Kit
------------------------------------------------------------------------------------------------------------------------------------
NCCPL00           10K3060       Personal 00 Trim Kit
------------------------------------------------------------------------------------------------------------------------------------
NCCPL01E          2HK03015      Personal 01 Trim Kit
------------------------------------------------------------------------------------------------------------------------------------
NCCPL02           10K2218       Personal 02 Trim Kit
------------------------------------------------------------------------------------------------------------------------------------
NCCSL01           10K2312       Signature 01 Trim Kit
------------------------------------------------------------------------------------------------------------------------------------
NCCSL02           10K2266       Signature 02 Trim Kit
------------------------------------------------------------------------------------------------------------------------------------
NCCMDU4           2HK03017      MNCC Bundle. Enclosure,Cover,1X4 video,4X8 telecom
------------------------------------------------------------------------------------------------------------------------------------
NCCMDU8           2HK03021      MNCC Bundle. Enclosure,Cover,1X8 video,4X8 telecom
------------------------------------------------------------------------------------------------------------------------------------





------------------------------------------------------------------------------------------------------------------------------------
TELEPHONE OPTIONS & ACCESSORIES
------------------------------------------------------------------------------------------------------------------------------------
                 PREFERENCE
PART NUMBER        NUMBER                           NAME
------------------------------------------------------------------------------------------------------------------------------------

NCCT01            10K2250       CallPoint 2000 Telecom Expansion Module                       long leadtime *confidential treatment*
------------------------------------------------------------------------------------------------------------------------------------
NCCT02            2HT00300      CallPoint 2100 Base Telecom Module                            long leadtime
------------------------------------------------------------------------------------------------------------------------------------
NCCT03            10K2255       Telecom Surge Protector
------------------------------------------------------------------------------------------------------------------------------------
NCCT04            10K2197       CallPoint 2200 4x8 Telecom Unit                               long leadtime
------------------------------------------------------------------------------------------------------------------------------------
NCCT05            2HT00401      CallPoint 3500 DSL-Ready Telecom Module                       long leadtime
------------------------------------------------------------------------------------------------------------------------------------
NCCT06            2HT00301      CallPoint 2050 Telecom Expansion Module                       long leadtime
------------------------------------------------------------------------------------------------------------------------------------
NCCT07            10K2201       CallPoint 2150 Base Telecom Module                            long leadtime
------------------------------------------------------------------------------------------------------------------------------------
NCCT08            2HT00302      CallPoint 2250 4x8 Telecom Unit                               long leadtime
------------------------------------------------------------------------------------------------------------------------------------
NCCT10            2HT00303      CallPoint 5500 PBX Telecom Unit                               long leadtime
------------------------------------------------------------------------------------------------------------------------------------





------------------------------------------------------------------------------------------------------------------------------------
AUDIO OPTIONS & ACCESSORIES
------------------------------------------------------------------------------------------------------------------------------------
                 PREFERENCE
PART NUMBER        NUMBER                           NAME
------------------------------------------------------------------------------------------------------------------------------------

NCCA05            2HA00131      AudioZone Music Distribution Hub assembly with Power Supply   currently not available (new models to
                                                                                              be introduced)
------------------------------------------------------------------------------------------------------------------------------------
NCCA06            2HA00132      AudioZone Music Distribution Volume Control (non-IR) Module   currently not available (new models to
                                                                                              be introduced)
------------------------------------------------------------------------------------------------------------------------------------
NCCA08            2HA00134      AudioZone Music Distribution Local Input Module               currently not available (new models to
                                                                                              be introduced)
------------------------------------------------------------------------------------------------------------------------------------
NCCA09            2HA00135      AudioZone Ceiling Mount Speakers                              currently not available (new models to
                                                                                              be introduced)
------------------------------------------------------------------------------------------------------------------------------------
NCCA13            2HA00139      AudioZone Interface Module                                    currently not available (new models to
                                                                                              be introduced)
------------------------------------------------------------------------------------------------------------------------------------
NCCA14            2HA00140      AudioZone Starter Pack tray mount with Speakers               currently not available (new models to
                                                                                              be introduced)
------------------------------------------------------------------------------------------------------------------------------------
NCCA15            2HA00141      AudioZone Starter Pack side mount with Speakers               currently not available (new models to
                                                                                              be introduced)
------------------------------------------------------------------------------------------------------------------------------------
NCCA17            2HA00142      AudioZone Starter Pack tray mount-Hub,Module,Volume control   currently not available (new models to
                                                                                              be introduced)
------------------------------------------------------------------------------------------------------------------------------------
NCCA18            2HA00143      AudioZone Starter Pack side mount-Hub,Module,Volume control   currently not available (new models to
                                                                                              be introduced)
------------------------------------------------------------------------------------------------------------------------------------





------------------------------------------------------------------------------------------------------------------------------------
POWER OPTIONS & ACCESSORIES
------------------------------------------------------------------------------------------------------------------------------------
                 PREFERENCE
PART NUMBER        NUMBER                           NAME
------------------------------------------------------------------------------------------------------------------------------------

NCCP01            10K2328       AC Surge Protector                                                          *confidential treatment*
------------------------------------------------------------------------------------------------------------------------------------
NCCP03            2HP00102      Retrofit Power Option (w/power cord)
------------------------------------------------------------------------------------------------------------------------------------
NCCP04            2HP00101      Retrofit Power Option (w/o power cord)
------------------------------------------------------------------------------------------------------------------------------------





------------------------------------------------------------------------------------------------------------------------------------
INSTALLATION ACCESSORIES
------------------------------------------------------------------------------------------------------------------------------------
                 PREFERENCE
PART NUMBER        NUMBER                           NAME
------------------------------------------------------------------------------------------------------------------------------------

NCCM11            10K3026       Universal Mounting Shelf                                                    *confidential treatment*
------------------------------------------------------------------------------------------------------------------------------------



HD Installer Pricing Sched A - Filing

                           Home Director Confidential                Page 1 of 1




                                   SCHEDULE B
                                   ----------



                                LIMITED WARRANTY

Home Director, Inc. ("Home Director") warrants that this Product (including any
accessories) is free from defects in materials and workmanship for a period of
one (1) year commencing on the Product's Date of Installation. The date on your
sales receipt is the Date of Installation, unless Home Director informs you
otherwise in writing.

Products for the purpose of receiving incoming video and telephone service and
distributing to multiple points of use are warranted for life. If products of
this type cease to function for reasons other than those listed within "Extent
of Warranty" Home Director will provide a replacement. Installation and the cost
of anything other than the product is not covered by this warranty.

If the Product does not function as warranted during the warranty period, Home
Director will repair or replace the defective Product with one that is as least
functionally equivalent. Any replacement provided may not be new, but it will be
in good working order.

The warranties provided in this Limited Warranty apply only to a Product you
purchase for your use, and not for resale. Unless Home Director specifies
otherwise, these warranties apply only in the country where you acquired the
Product. Nothing in this Limited Warranty affects the statutory rights of
consumers that cannot be waived or limited by contracts. If you have any
questions, contact Home Director or the reseller from whom you bought the
Product.

EXTENT OF WARRANTY

This warranty does not cover the repair or exchange of the Product damaged as a
result of misuse, accident, modification, unsuitable physical or operating
environment, improper installation or maintenance, or failure caused by a
product for which Home Director is not responsible. This warranty is voided by
removal or alteration of the Product or its identification labels.

THESE WARRANTIES ARE YOUR EXCLUSIVE WARRANTIES AND REPLACE ALL OTHER WARRANTIES
OR CONDITIONS OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. THESE
WARRANTIES GIVE YOU SPECIFIC LEGAL RIGHTS, AND YOU MAY ALSO HAVE OTHER RIGHTS
THAT VARY FROM JURISDICTION TO JURISDICTION. SOME JURISDICTIONS DO NOT ALLOW FOR
THE EXCLUSION OR LIMITATION OF EXPRESS OR IMPLIED WARRANTIES, SO THE ABOVE
EXCLUSION OR LIMITATION MAY NOT APPLY TO YOU. IN THAT EVENT, SUCH WARRANTIES ARE
LIMITED IN DURATION TO THE WARRANTY PERIOD. NO WARRANTIES APPLY AFTER THAT
PERIOD.

ITEMS NOT COVERED BY WARRANTY

Home Director does not warrant uninterrupted or error-free operation of the
Product. Unless specified otherwise, Home Director provides non-Home Director
products WITHOUT WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED. All
technical or other support provided for the Product under warranty, such as
telephone assistance with "how-to" questions and those regarding Product
installation and set-up, is provided WITHOUT WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED. Installation services provided by your reseller including
wiring and installation of other products not provided by Home Director are not
covered by this warranty. "Acts of God" resulting in damages to the Product, for
bodily injury (including death), damage to real property, or damage to tangible
personal property, are not covered by this Limited Warranty.

WARRANTY SERVICE

To obtain warranty service, contact the reseller from whom you bought the
Product. You may be required to present proof of purchase. Your reseller may
charge a fee for labor associated with performance of warranty services. If your
reseller is not available to provide warranty services, contact Home Director at
1-800-426-7144.

When warranty service involves the exchange of the Product, the item being
replaced becomes the property of Home Director and the replacement item becomes
your property. You represent that all removed items are genuine and unaltered.
The replacement item assumes the warranty service status of the replaced item.

Before Home Director exchanges the Product, you agree to remove all parts,
options, alterations, and attachments not under warranty service.

You also agree to:

     1    ensure that the Product is free of any legal obligations or
          restrictions that prevent its exchange;
     2    obtain authorization from the owner to have Home Director or your
          reseller service any Product that you do not own; and
     3    where applicable, and before service is provided:
          a    follow the problem determination and service request procedures
               that Home Director or your reseller provides,
          b    provide Home Director or your reseller with sufficient, free, and
               safe access to your facilities to permit them to fulfill their
               obligations, and
          c    inform Home Director or your reseller of changes in the Product's
               location.
Home Director is responsible for loss of and damage to your Product while it is
in Home Director's possession, or in transit in those instances where Home
Director is responsible for the transportation charges.

PRODUCTION STATUS

Products are manufactured from new parts, or new and used parts. In some cases,
the Product may not be new and may have been previously installed. Regardless of
a Product's production status, these warranty terms apply.

LIMITATION OF LIABILITY

Circumstances may arise where, because of a default on Home Director's part or
other liability, you are entitled to recover damages from Home Director. In each
such instance, regardless of the basis on which you are entitled to claim
damages from Home Director (including fundamental breach, negligence,
misrepresentation, or other contract or tort claim), Home Director is liable
only for:

     1    damages for bodily injury (including death) and damage to real
          property and tangible personal property (except as noted herein), and
     2    the amount of any actual direct damages or loss, up to US $100,000.
This limit also applies to Home Director's suppliers and your reseller and is
the maximum for which Home Director, its suppliers, and your reseller are
collectively responsible.

UNDER NO CIRCUMSTANCES IS HOME DIRECTOR LIABLE FOR THIRD-PARTY CLAIMS AGAINST
YOU FOR DAMAGES (OTHER THAN THOSE UNDER THE FIRST ITEM LISTED ABOVE), LOSS OF,
OR DAMAGE TO, YOUR RECORDS OR DATA, OR SPECIAL, INCIDENTAL, OR INDIRECT DAMAGES
OR FOR ANY ECONOMIC CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS OR SAVINGS),
EVEN IF HOME DIRECTOR, ITS SUPPLIERS, OR YOUR RESELLER IS INFORMED OF THEIR
POSSIBILITY. SOME JURISDICTIONS DO NOT ALLOW FOR THE EXCLUSION OR LIMITATION OF
INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATION OR EXCLUSION MAY
NOT APPLY TO YOU.

Home Director, Inc.
2525 Collier Canyon Rd
Livermore, CA  94551
(C)2003, Home Director, Inc. All rights reserved. Printed in the U.S.A.
10K2402_a30909

                                                    [HOME DIRECTOR LOGO OMITTED]
                                                         HOME DIRECTOR (TM)
                                                    ----------------------------
                                                    THE POWER BEHIND INTELLIGNET





                                    EXHIBIT C
                                    ---------





                        COLLATERAL ASSIGNMENT OF CONTRACT
                        ---------------------------------

         THIS COLLATERAL ASSIGNMENT OF CONTRACT (the "Assignment") is made and
entered into this _____ day of _____________________, 2005, by and between HOME
DIRECTOR, INC., a California corporation (the "Assignor") and 180 DIGITAL
INTERIORS, INC., a Delaware corporation (the "Assignee").

                                    RECITALS

         WHEREAS, on or about March 17, 2005, Assignee, pursuant to that certain
Asset Purchase Agreement dated on or about March 16, 2005 (as amended, the
"Purchase Agreement") acquired substantially all of the assets of Digital
Interiors, Inc. ("DI") (a wholly owned subsidiary of the Assignor;

         WHEREAS, in connection with that transaction, Assignor and Assignee
have entered into that certain Preferred Installer Agreement dated on or about
March 16, 2005 (the "Installer Agreement") pursuant to which Assignor has
granted to Assignee the first right to install certain Systems (as defined in
the Installer Agreement) manufactured and sold by the Assignor within the United
States, all on the terms and conditions of the Installer Agreement; and

         WHEREAS, as security for Assignor's performance under the Installer
Agreement, Assignor desires to collaterally assign to Assignee all of Assignor's
right, title and interest in and to the Assigned Contract (as further defined
herein).

         NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

         1. INCORPORATION OF RECITALS. The foregoing recitals are incorporated
herein by reference and made a part hereof.

         2. CAPITALIZED TERMS. Capitalized terms used by not defined herein
shall have the meaning assigned to them in the Installer Agreement.

         3. ASSIGNMENT OF CONTRACT. Assignor hereby absolutely, unconditionally
and irrevocably assigns to Assignee, as collateral security for Assignor's
performance under the Installer Agreement, all of Assignor's right, title and
interest in and to that certain contract dated as of ___________________ by and
between Assignor and __________________ (the "Assigned Contract").

         4. CREATION OF SECURITY INTEREST. This Assignment hereby creates a
security interest in all right, title and interest of Assignor in the Assigned
Contract as described above, and all cash and non-cash proceeds, proceeds of
proceeds, substitutes, replacements or other rights or payments described
therein. Assignor hereby represents to Assignee that the Assigned Contract is
not now in default, is assignable and that, to the extent it is required, each
contract party has consented to this Assignment.

         5. CONTINUING ASSIGNMENT. This Assignment shall be a continuing
assignment and shall be effective for any and all renewals in whole or in part
of the Assigned Contract.

         6. NO RELEASE. This Assignment shall not release Assignor from any
obligation imposed upon Assignor under the Assigned Contract and Assignor shall
remain bound for the performance of all of the terms, conditions and provisions
thereof to be kept and performed as if this Assignment had not been made.

         7. DEFAULT. Immediately upon (a) a default by Assignor under the
Installer Agreement or (b) a default by either Assignor or DI under the Purchase
Agreement or any amendments thereto or (c) a filing by or against Assignor for
protection from creditors, all right, title, interest and benefit of the
Assigned Contract shall immediately become vested in Assignee. Assignee shall
then have any and all rights that Assignor had under the Assigned




                                   EXHIBIT C




Contract, including, without limitation, the right to collect all payments due
under the Assigned Contract and the right to enforce any and all other
provisions of the Assigned Contract.

         8. NO FURTHER ASSIGNMENT; RECORDATION. The Assignor shall not make any
further assignment of the Assigned Contract while this Assignment is in effect.
This Assignment, a memorandum thereof, or a financing statement evidencing this
Assignment may be recorded at any time and from time to time.

         9. FURTHER ASSURANCES. The Assignor shall execute any further or
additional documents considered necessarily, appropriate, or proper by the
Assignee so as to effectuate the purposes and intent of this Assignment.

         10. BINDING NATURE. This Assignment shall inure to the benefit of the
Assignee and the Assignee's successors and assigns, and shall be binding upon
the Assignor and the Assignor's successors and assigns.

         11. AMENDMENT. The terms and conditions of this Assignment may be
modified, altered, waived or amended only by a writing executed by all parties
hereto.

         12. NOTICES. Any notice required or permitted by or in connection with
this Assignment (but without implying any obligation to give a notice or obtain
a consent) shall be in writing and shall be made to the addresses of the parties
set forth in the Installer Agreement.

         13. TENSE; GENDER; SECTION HEADINGS. As used herein, the singular shall
include the plural and the plural shall include the singular. A reference to any
gender shall mean and include any other gender. The section headings are for
convenience only and are not part of this Assignment.

         14. CHOICE OF LAW. This Assignment shall be governed by the laws of the
State of Florida, without regard to principles of conflict of laws.

         IN WITNESS WHEREOF, the parties have caused this Assignment to be
executed as of the day and year first above written.

                            HOME DIRECTOR, INC.

                            By:
                               -----------------------------------------
                            Name:
                                 ---------------------------------------
                            Title:
                                  --------------------------------------


                            180 DIGITAL INTERIORS, INC.

                            By:
                               -----------------------------------------
                            Name:
                                 ---------------------------------------
                            Title:
                                  --------------------------------------






                                   EXHIBIT C





